


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 15, 2001,
among LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as the Administrative
Agent and an L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01   Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners; or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

“Agent/Arranger Fee Letter” has the meaning specified in Section 2.09(b).

 

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America in its capacity as the Administrative Agent, the Arranger), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

 

“Aggregate Commitments” has the meaning set forth in the definition of
“Commitment.”

 

“Agreement” means this Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

“Applicable Rate” means 3.000% per annum for Eurodollar Rate Loans and 2.000%
per annum for Base Rate Loans, provided, that if Borrower’s long-term unsecured
senior debt rating falls to a level equal to or below BB- by S&P and Ba3 by
Moody’s, then “Applicable Rate” shall thereafter mean 3.750% per annum for
Eurodollar Rate Loans and 2.750% per annum for Base Rate Loans.

 

“Arrangers” means Banc of America Securities LLC, in its capacity as joint lead
arranger and sole book manager (“BAS”) and Wachovia Securities, in its capacity
as joint lead arranger.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit D.

 

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel and the allocated cost of internal legal services and
all disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, without duplication (a) in
respect of any capital lease of any Person, the implied principal component of
Capital Lease Obligations as of such date, and (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2000,
and the related consolidated statements of income and cash flows for such fiscal
year of the Borrower and its Subsidiaries.

 

“Bank of America” means Bank of America, N.A.

 

“BAS” has the meaning set forth in the definition of “Arrangers.”

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  Such “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

2

--------------------------------------------------------------------------------


 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the applicable
offshore Dollar interbank market.

 

“Canadian Credit Facility” means (a) a working capital credit facility for
Louisiana-Pacific Canada Ltd. from Royal Bank of Canada in the principal amount
of $25,000,000 (Canadian); and (b) a credit line up to $35,000,000 (Canadian)
for Louisiana-Pacific Canada Ltd., and its Subsidiaries, from Royal Bank of
Canada to cover principal, interest, overdrafts, fees and Swap Termination
Values, and transaction risk (including, but not limited to electronic funds
transfer and payment distribution services); each backed by a guarantee by the
Borrower, guarantees by the Subsidiaries of Louisiana-Pacific Canada Ltd., Liens
upon the accounts receivable and inventory of Louisiana-Pacific Canada Ltd. and
its Subsidiaries, and any refinancing, refunding, renewal or extension thereof,
provided that the amount of Indebtedness thereunder is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder.

 

“Capital Lease Obligations” means all obligations under capital leases of
Borrower and its Subsidiaries determined on a consolidated basis, in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

 

“Cash” means, in the context of consideration received or to be received by the
Borrower or any Subsidiary pursuant to a transaction that constitutes a
Disposition, (i) any liabilities of the Borrower or such Subsidiary, as shown on
its most recent balance sheet, that are assumed by the transferee in such
transaction, other than contingent liabilities and liabilities that are by their
terms subordinated to the Obligations and (ii) any securities, notes or other
obligations received by the Borrower or such Subsidiary from such transferee
that are converted into cash within 30 days following the consummation of such
Disposition to the extent of the cash received by the Borrower or such
Subsidiary in that conversion.  The term non-Cash in the context of any such
consideration shall mean all consideration that is not “Cash” under this
definition.

 

“Cash Collateral” has the meaning specified in Section 2.14(b).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of (i) in the case of L/C Obligations, the
Administrative Agent, the L/C Issuers and the Lenders, as collateral for the L/C
Obligations and (ii) in the case of Eurodollar Rate Loans, the Administrative
Agent and the Lenders, in each case as collateral for the L/C Obligations or
certain Eurodollar Rate Loans, as the case may be, cash or deposit account

 

3

--------------------------------------------------------------------------------


 

balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and, if applicable, the L/C Issuers (which documents
are hereby consented to by the Lenders).  Derivatives of such term shall have
corresponding meaning.  If a Default or Event of Default has occurred and is
continuing, Cash Collateral shall be maintained in blocked non-interest bearing
deposit accounts at Bank of America.  If no Default or Event of Default has
occurred and is continuing, Cash Collateral shall be, at the Borrower’s option,
(x) maintained in blocked interest bearing deposit accounts at Bank of America
or (y) invested in such other Cash Equivalents as directed by the Borrower and
for which the Borrower shall have provided evidence reasonably satisfactory to
the Administrative Agent that the Administrative Agent shall have a perfected,
first priority security interest in such Cash Collateral.

 

“Cash Equivalents” means (a) Dollars; (b) securities issued or directly and
fully guaranteed or insured by the United States government or any Governmental
Authority thereof (provided that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than
six months from the date of acquisition; (c) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any Lender or with any domestic
commercial bank having capital and surplus in excess of $500,000,000 and a
Thomson Bank Watch Rating of “B” or better; (d) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications in clause (c) above; (e) commercial paper
having the highest rating obtainable from either Moody’s or S&P and, in each
case maturing within six months after the date of acquisition; and (f) money
market funds at least 95% of the assets of which constitute Cash Equivalents of
the kinds described in clauses (a) through (e) above.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the Stock of such Person entitled to vote for
members of the board of directors or equivalent governing body of such Person on
a partially diluted basis (i.e., taking into account all such securities that
such person or group has the right to acquire pursuant to any option rights in
both the dividend and divisor used in calculating such percentage); or

 

(b)  during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be

 

4

--------------------------------------------------------------------------------


 

composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means (a) all Cash Collateral and (b) all property covered by the
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that is subject to a security
interest or Lien in favor of the Administrative Agent, on behalf of itself and
the Lenders, to secure the Obligations.

 

“Collateral Coverage Ratio” means, at any date of determination, the ratio of
(a) the Deemed Mortgaged Property Value to (b) the Aggregate Commitments

 

“Collateral Documents” means, collectively, all documents with respect to Cash
Collateral, the Deed of Trust, the Security Agreement, the Pledge Agreement, and
all other security agreements, mortgages, deeds of trust, patent, trademark and
copyright assignments, lease assignments, guarantees and other similar
agreements between the Borrower, any of its Subsidiaries and the Lenders, or the
Administrative Agent for the benefit of the Lenders, now or hereafter delivered
(pursuant to Section 6.13 or otherwise) to the Lenders or the Administrative
Agent pursuant to or in connection with the transactions contemplated hereby,
and all financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against the Borrower or any of its
Subsidiaries, as debtor, in favor of the Lenders, or the Administrative Agent
for the benefit of itself and the Lenders, as secured party.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01, as
such amount may be reduced or adjusted from time to time in accordance with this
Agreement (collectively, the “Aggregate Commitments”).

 

“Commitment Fee Percentage” means 0.750% per annum, provided, that if Borrower’s
long-term unsecured senior debt rating falls to a level equal to or below BB- by
S&P and Ba3 by Moody’s, then “Commitment Fee Percentage” shall thereafter mean
0.875%.

 

“Compiance Certificate” means a certificate substantially in the form of Exhibit
C.

 

5

--------------------------------------------------------------------------------


 

“Consolidated EBITDDA” means, as measured quarterly on the last day of each
fiscal quarter for the four quarters then ending, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in the determination
of such Consolidated Net Income, and (d) the amount of depreciation, depletion
and amortization expense deducted in determining such Consolidated Net Income.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, (a) the sum, without
duplication, of (i) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder, under
the Permitted Securitization, and under the Indentures) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (excluding contingent reimbursement obligations for undrawn letters
of credit and outstanding surety bonds, each in the ordinary course of
business), (ii) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (iii) unfunded reserves maintained with respect to
pending or threatened disputes or settlement thereof, and (iv) all Guaranty
Obligations with respect to Indebtedness of the types specified in subsections
(i), (ii) and (iii) above of Persons other than the Borrower or any Subsidiary,
minus (b) all such Indebtedness (other than Indebtedness under the Permitted
Securitization) included in subsection (a) above that is (x) Non-Recourse to the
Borrower and its Subsidiaries or (y) recourse to L-P SPV, Inc., L-P SPV2, LLC,
or any other Subsidiary of the Borrower that is a special purpose subsidiary
created for the consummation of a financing transaction on terms and conditions
satisfactory to the Administrative Agent and the Required Lenders, but only to
the extent that such Indebtedness is Non-Recourse to the Borrower and its
Subsidiaries other than L-P SPV, Inc., L-P SPV2, LLC, or such other Subsidiary,
as applicable.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, (a) the sum of (i) all interest and the
amortization of all premium payments, fees, charges and related expenses of the
Borrower and its Subsidiaries, determined on a consolidated basis, in connection
with borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (ii) the portion of rent expense of the
Borrower and its Subsidiaries, determined on a consolidated basis, with respect
to such period under capital leases that is treated as interest in accordance
with GAAP minus (b) interest income on the Timber Notes Receivable, up to the
amount, if any, that the interest expense in such period on the senior notes
secured by the Timber Notes Receivable is treated as interest in accordance with
GAAP.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries from continuing operations for that period, including gains or
losses from Dispositions of assets, but excluding (i) up to $50,000,000 (in the
aggregate) in other non-cash extraordinary items and non-cash gains or losses
arising from (A) the pulp mill located in Samoa, California, (B) the pulp mill
located in Chetwynd, British Columbia, (C) the 65% interest in a joint venture
in Ireland that has an oriented strand board (OSB) mill, and (D) the Borrower’s
industrial panel products segment and

 

6

--------------------------------------------------------------------------------


 

(ii) up to $10,000,000 in cash losses associated with the closure of the pulp
mill located in Chetwynd, British Columbia.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding Stock issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

 

“Debt to Capitalization Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the ratio, expressed as a
percentage, of (a) Consolidated Funded Indebtedness, to (b) the sum of (i)
Consolidated Funded Indebtedness and (ii) Shareholders’ Equity.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Deed of Trust” means, collectively, each of the thirteen Deeds of Trust,
substantially in the form attached hereto as Exhibit F, dated as of the Closing
Date, executed by the Borrower in favor of the Administrative Agent, for the
benefit of itself and the Lenders, and each deed of trust, mortgage or similar
instrument executed and delivered to the Administrative Agent pursuant hereto or
otherwise in connection herewith.

 

“Deemed Mortgaged Property Value” means the value of the Mortgaged Property that
is covered by title insurance with exceptions reasonably acceptable to the
Administrative Agent, according to the most recent appraisal conducted pursuant
to either Section 4.01(a)(viii), 6.01(d), or 6.01(e) or, if the most recent
Quarterly Timber Report is more recent, the sum of (a) 70% of the Retail
Timberlands Value plus (b) the product of (i) the Mortgaged Property Per-Acre
Value times (ii) the number of acres of Mortgaged Property that is covered by
title insurance with exceptions reasonably acceptable to the Administrative
Agent.

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws; and further provided, that in no
event shall the Default Rate exceed the Maximum Rate.

 

7

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means, with respect to any Person, the sale,
transfer, license or other disposition (including any sale and leaseback
transaction) of any property (other than the Stock of such Person) by such
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dissolving Subsidiary” has the meaning specified in Section 3.08.

 

“Dollar” and “$” means lawful money of the United States of America unless
otherwise specified.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of one of the
United States or subdivision thereof.

 

“EBIT” means, with respect to any Person, as measured in accordance with GAAP
and quarterly on the last day of each fiscal quarter for the four quarters then
ending, an amount equal to, without duplication, the sum of (i) consolidated net
income (or net loss) for such period, plus (ii) consolidated interest charges to
the extent included in the determination of such consolidated net income (or
loss), plus (iii) all accrued taxes on or measured by income to the extent
included in the determination of such consolidated net income (or loss);
provided, that consolidated net income (or loss) shall be computed for these
purposes without giving effect to extraordinary losses or extraordinary gains or
to any gains or losses associated with the sale or write-down of assets outside
the ordinary course of business.

 

“Eligible Assignee” has the meaning specified in Section 10.07(h).

 

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment, or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (c) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

8

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA which could
reasonably be expected to give rise to any liability with respect to such
withdrawal; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” has the meaning set forth in the definition of
“Eurodollar Rate.”

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate  =

Eurodollar Base Rate

 

1.00 – Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period:

 

(a)  the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, or

 

(b)  in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(c)  in the event the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by the Administrative Agent as
the rate of

 

9

--------------------------------------------------------------------------------


 

interest (rounded upward to the next 1/100th of 1%) at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the
offshore Dollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events or circumstances specified in Article
VIII.

 

“Evergreen Letter of Credit” has the meaning specified in Section 2.03(b)(iii).

 

“Excess Proceeds” has the meaning specified in Section 7.05(j)(iv).

 

“Existing Credit Facility” means the Credit Agreement dated as of January 31,
1997 among the Borrower, Bank of America, as agent, and a syndicate of lenders.

 

“Existing Hedging Obligations” of any Person means all liabilities of such
Person under the Swap Contracts existing as of the Closing Date and identified
on Schedule 1.01.

 

“Existing Letters of Credit” has the meaning specified in Section 2.03(l).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Foreign Lender” has the meaning specified in Section 10.15.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

10

--------------------------------------------------------------------------------


 

“Forex Agreement” means the Standby Purchase and Note Support Agreement dated
August 16, 1999 by and among the Borrower, Bank of America, and Canadian
Imperial Bank of Commerce, as amended by (a) the Waiver and First Amendment to
Standby Purchase and Note Support Agreement dated July 18, 2001 and (b) the
Second Amendment to Standby Purchase and Note Support Agreement dated as of the
date hereof.

 

“Forex Obligation” means the Borrower’s obligations under the Forex Agreement.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Guarantors” means any Person required under Section 6.13(a) to execute a
Guaranty.

 

“Guaranty” means any guaranty executed pursuant to Section 6.13(a).

 

“Guaranty Obligation” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (to the
extent of the greater of book and fair market value of such assets); provided,
however, that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable,

 

11

--------------------------------------------------------------------------------


 

the maximum reasonably anticipated liability in respect thereof as determined by
the guarantying Person in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Lender” shall mean any Affiliate of any Lender that is a party to Swap
Contracts evidencing Hedging Obligations but is not a signatory to this
Agreement.

 

“Hedging Obligations” of any Person means the Existing Hedging Obligations of
such Person and all other liabilities of such Person under Swap Contracts
entered into with any Lender or an Affiliate of any Lender with the written
consent of the Administrative Agent, including in any case termination
obligations thereunder; provided, however, that such liabilities under a Swap
Contract (a) with an Affiliate of a Lender shall not constitute Hedging
Obligations hereunder unless and until such liabilities are certified as such in
writing to the Administrative Agent by the Borrower and such Lender Affiliate
and (b) shall constitute Hedging Obligations hereunder only up to an aggregate
notional amount of $25,000,000 (excluding the Existing Hedging Obligations).

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)  all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)  all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)  net obligations under any Swap Contract in an amount equal to the Swap
Termination Value thereof;

 

(d)  all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)  indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

12

--------------------------------------------------------------------------------


 

(f)  Capital Lease Obligations and Synthetic Lease Obligations; and

 

(g)  all Guaranty Obligations of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless (i) such Indebtedness is
Non-Recourse to such Person subject only to customary exceptions reasonably
acceptable to the Administrative Agent or (ii) such Indebtedness is Non-Recourse
to such Person as a matter of law by virtue of the organizational structure of
the partnership or joint venture.  The amount of any Capital Lease Obligation or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Indentures” means, collectively, the Senior Note Indentures and the Senior
Subordinated Note Indenture.

 

“Intercreditor Agreement” means the intercreditor agreement, substantially in
the form attached hereto as Exhibit G, dated as of the Closing Date, between the
Administrative Agent on behalf of the Lenders, on the one hand, and Bank of
America and Canadian Imperial Bank of Commerce, a Canadian chartered bank, on
the other hand.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

 

“Interest Period” means, with respect to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:

 

(i)      any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)      any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

13

--------------------------------------------------------------------------------


 

(iii)     no Interest Period shall extend beyond the scheduled Maturity Date.

 

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
net of payment, redemption, dividends and other distributions on account of such
Investment received by such Person, but without adjustment for subsequent
increases or decreases in the value of such Investment and without giving effect
to any write-downs with respect to such Investment on such Person’s balance
sheet.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit (other than Existing Letters of Credit) hereunder, or any successor
issuer of Letters of Credit (other than Existing Letters of Credit) hereunder
and (b) subject to the limitations contained in Section 2.03(l), Wachovia, or
any successor to Wachovia, in its capacity as the issuer of the Existing Letters
of Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings, but excluding any
Unreimbursed Amounts to the extent that they have been refinanced by Borrowings
of Base Rate Loans as of such date.

 

14

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, shall include the L/C Issuers and any Affiliate of a
Lender to the extent it is owed Hedging Obligations as provided in the
definition thereof.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the immediately preceding
Business Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of the Aggregate
Commitments and $100,000,000.  The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the due filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, each Collateral Document, the
Agent/Arranger Fee Letter, each Request for Credit Extension, each Compliance
Certificate, each Guaranty, the Intercreditor Agreement, any Swap Contracts
evidencing Hedging Obligations, and all other documents executed by a Loan Party
and delivered to the Administrative Agent or any Lender pursuant thereto.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Loans as the same Type, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower, each Guarantor, and each
Subsidiary whose Stock is pledged under any Pledge Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects

 

15

--------------------------------------------------------------------------------


 

of the Borrower or the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

 

“Maturity Date” means (a) January 31, 2004, or (b) such earlier date upon which
the Commitments may be terminated in accordance with the terms hereof.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Merchantable Timber Inventory” means, as of the Closing Date, the number of
thousands of board feet of merchantable timber inventory as set forth in the
appraisal conducted pursuant to Section 4.01(a)(viii), as thereafter adjusted
for purchases and sales, timber harvests and growth, all with respect to growing
timber on the Mortgaged Property as set forth in the most recent of (a) the most
recent Quarterly Timber Report and (b) the most recent appraisal conducted
pursuant to either Section 4.01(a)(viii), 6.01(d), or 6.01(e).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Property” means, at any time, all property subject to a Lien pursuant
to the Deed of Trust at such time.

 

“Mortgaged Property Per-Acre Value” means an average Dollar value per acre of
the land comprising the Mortgaged Property as determined pursuant to the most
recent of (a) the most recent Quarterly Timber Report and (b) the most recent
appraisal conducted pursuant to either Section 4.01(a)(viii), 6.01(d), or
6.01(e).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

 

“Net Disposition Proceeds” means, as to any Disposition, proceeds in cash,
checks or other Cash Equivalents as and when received by such Person, net of: 
(a) the direct costs relating to such Disposition excluding amounts payable to
such Person or any Affiliate of such person, (b) sales, use or other transaction
taxes paid or payable by such Person as a direct result thereof,  (c) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by the asset which is the subject of such
Disposition, and (d) income taxes payable on account of such Disposition.

 

“Net Issuance Proceeds” means, as to any issuance of equity or incurrence of
Indebtedness by any Person, cash proceeds received by such Person in connection
therewith, net of out-of-pocket costs and expenses paid or incurred in
connection therewith.

 

“Non-Recourse” means, with respect to Indebtedness of any Person, Indebtedness: 
(a) as to which neither such Person, a Subsidiary of such Person, nor any Person
of which such Person

 

16

--------------------------------------------------------------------------------


 

is a Subsidiary, (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness but
excluding any agreement to provide managerial support), (ii) is directly or
indirectly liable as a guarantor or otherwise, or (iii) constitutes the lender;
and (b) in respect of which no default would permit upon notice, lapse of time
or both any holder of any other Indebtedness (other than the Obligations) of
such Person, a Subsidiary of such Person, or any Person of which such Person is
a Subsidiary, to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Obligations” means the Hedging Obligations and all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest that accrues after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of

 

17

--------------------------------------------------------------------------------


 

a multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Business” means any business conducted by the Borrower on the Closing
Date and any reasonable extension thereof.

 

“Permitted Securitization” means the securitization of the accounts receivable
of the Borrower and its Subsidiaries up to an amount of approximately
$125,000,000 at any time outstanding on terms and conditions set forth in the
“Transaction Documents” as defined in the Permitted Securitization Credit and
Security Agreement and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of Indebtedness thereunder is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder.

 

“Permitted Securitization Credit and Security Agreement” means the Credit and
Security Agreement, dated on or about the date hereof, among the Borrower, the
Securitization Subsidiary, Blue Ridge Asset Funding Corporation, and the other
parties thereto.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, unlimited liability company,
joint stock company, trust, unincorporated organization, bank, business
association, firm, joint venture or Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

 

“Pledge Agreement” means the Pledge Agreement, substantially in the form
attached hereto as Exhibit H, dated as of the Closing Date, executed by the
Borrower in favor of the Administrative Agent for the benefit of itself and the
Lenders.

 

“Pledged Collateral” shall have the meaning specified in the Pledge Agreement,
which shall at all such times include the Stock of 3047525 Nova Scotia Company
and 3047526 Nova Scotia Company.

 

“Pro Rata Share” means, with respect to each Lender, the percentage of the
Aggregate Commitments specified set forth opposite the name of such Lender on
Schedule 2.01, as such share may be adjusted (carried out to the ninth decimal
place) as contemplated herein.

 

“Quarterly Timber Report” has the meaning specified in Section 6.01(d).

 

“Register” has the meaning specified in Section 10.07(c).

 

“Replacement Assets” means either (a) long-term assets that will be used or
useful in a Permitted Business, (b) substantially all of the assets of another
Permitted Business, or (c) a

 

18

--------------------------------------------------------------------------------


 

majority of the Stock entitled to vote (determined without regard to any voting
power that has been or may be conferred by any class or classes of Stock by
reason of the occurrence of any contingency) at such time in the election of the
Board of Directors of any Person engaged in a Permitted Business that will
become on the date of acquisition thereof a Subsidiary as a result of such
acquisition.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders whose Voting
Percentages aggregate more than 66 2/3%.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
 Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.

 

“Retail Timberlands Value” means, for any date, the product of (a) the
arithmetic average price per thousand board feet of sawlogs weighted by grade
and species (as reported by an outside index or reporting service acceptable to
the Administrative Agent and the Required Lenders) for the twelve months
preceding such date (net of any applicable log and haul costs per thousand board
feet during such twelve months); and (b) the Merchantable Timber Inventory of
the Borrower and its Subsidiaries as adjusted on or most recently before such
date pursuant to the definition thereof in this Section 1.01.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Securitization Subsidiary” means the Subsidiary created by the Borrower as a
special purpose vehicle in order to carry out the Permitted Securitization.

 

19

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security Agreement, substantially in the form
attached hereto as Exhibit I, dated as of the Closing Date, executed by the
Borrower in favor of the Administrative Agent for the benefit of itself and the
Lenders.

 

“Senior Note Indentures” means, collectively, (a) the First Supplemental Trust
Indenture, dated as of August 18, 2000, between the Borrower and Bank One Trust
Company, N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $190,000,000 aggregate principal
amount of 8.500% senior notes due 2005, and (b) the Second Supplemental Trust
Indenture, dated as of August 18, 2000, between the Borrower and Bank One Trust
Company, N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $200,000,000 aggregate principal
amount of 8.875% senior notes due 2010.

 

“Senior Subordinated Note Indenture” means the Third Supplemental Trust
Indenture, dated as of August 13, 2001, between the Borrower and Bank One Trust
Company, N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $300,000,000 aggregate principal
amount of 10.875% senior subordinated notes due 2008.

 

“Shareholders’ Equity” means, as of any date of determination for the Borrower
and its Subsidiaries on a consolidated basis, shareholders’ equity as of that
date determined in accordance with GAAP, but excluding (a) up to $10,000,000 in
cash losses associated with the closure of the pulp mill located in Chetwynd,
British Columbia, and (b) up to $50,000,000 in non-cash gains or losses arising
from (i) the pulp mill located in Samoa, California, (ii) the pulp mill located
in Chetwynd, British Columbia, (iii) the 65% interest in a joint venture in
Ireland that has an oriented strand board (OSB) mill, and (iv) the Borrower’s
industrial panel products segment.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the New York
Uniform Fraudulent Conveyance Act or any similar state statute applicable to
such Person or any of its Subsidiaries; (b) the present fair salable value of
the property of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured; (c) such Person is able to realize upon its property and pay its
debts and other liabilities (including contingent liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, units or other equivalents (regardless of how designated) of or in a
corporation, general partnership,

 

20

--------------------------------------------------------------------------------


 

limited partnership, limited liability company, unlimited liability company,
joint stock company, or equivalent entity whether voting or nonvoting, including
common stock and preferred stock.

 

“Stock Option Plan” means any stock option, stock purchase or other equity-based
compensation plan or arrangement established or entered into for the benefit of
any employee, director or consultant of the Borrower or any Subsidiary.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and (b) the financial statements of which are consolidated with
those of such Person in accordance with GAAP.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower; provided, that the term “Subsidiary”
shall not include any Dissolving Subsidiary unless the dissolution of such
Dissolving Subsidiary has not been completed by July 31, 2002.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

21

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under any
synthetic lease, tax retention operating lease, or similar financing product
under which the Indebtedness is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease under GAAP.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Threshold Amount” means $25,000,000.

 

“Timber Notes Receivable” means, collectively, (i) the promissory notes in the
principal amount of approximately $50,000,000 by Sierra Pacific Industries in
favor of L-P SPV, Inc., a Delaware corporation, and (ii) the promissory notes in
the principal amount of approximately $354,000,000 by Simpson Timber Company in
favor of L-P SPV2, LLC, a Delaware limited liability company.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender’s Loans, plus (B) such Lender’s Pro Rata Share of the Outstanding Amount
of L/C Obligations, then constitutes of (ii) the Outstanding Amount of all Loans
and L/C Obligations; provided, however, that if any Lender has failed to fund
any portion of the Loans or participations in L/C Obligations required to be
funded by it hereunder, until cure of such failure, such Lender’s Voting
Percentage shall be deemed to be —0—, and the respective Pro Rata Shares and
Voting Percentages of the other Lenders shall be recomputed for purposes of this
definition and the definition of “Required Lenders” without regard to such
Lender’s Commitment or the outstanding amount of its Loans and L/C Advances, as
the case may be.

 

“Wachovia” means Wachovia Bank, N.A.

 

1.02   Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

22

--------------------------------------------------------------------------------


 

(a)  The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b)  (i)          The words “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)      Unless otherwise specified, Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)     The term “including” is by way of example and not limitation.

 

(iv)     The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, and whether in physical or electronic form.

 

(c)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)  Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03   Accounting Terms.

 

(a)  All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

23

--------------------------------------------------------------------------------


 

1.04   Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05   References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01   Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Loan”) to the Borrower from time to
time on any Business Day during the period from the Closing Date to the Maturity
Date, in an aggregate amount not to exceed at any time outstanding the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the aggregate Outstanding Amount of all Loans and L/C Obligations
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.04, and reborrow under this Section 2.01.  Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02   Borrowings, Conversions and Continuations of Loans.

 

(a)  Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than (i) 9:00 a.m., San Francisco time, three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) 9:00 a.m., San Francisco time, on the requested date of any Borrowing of
Base Rate Loans.  Each such telephonic notice must be confirmed promptly by
delivery to the Administrative

 

24

--------------------------------------------------------------------------------


 

Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Borrowing
of Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof.  Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans as
the same Type, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or in the case of a non-requested conversion
or continuation, continued as or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)  Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of its Pro Rata Share of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Borrowing, each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 10:00 a.m., San Francisco time, on the Business
Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Borrowing (whether an initial Borrowing, or a conversion or continuation of
a Loan) there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

 

(c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.  During the existence of a Default,
the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted, in the case of each such Loan, at the last
day of the Interest Period for such Loan then in effect, to Base Rate Loans. 
During the existence of an

 

25

--------------------------------------------------------------------------------


 

Event of Default, the Required Lenders may demand that any or all of the then
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans.

 

(d)  The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loan upon determination
of such interest rate.  The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.  The
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)  At any one time, after giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type as of such time, there shall not be more than seven Interest Periods
covering different periods of time in effect with respect to Loans.

 

2.03   Letters of Credit.

 

(a)  The Letter of Credit Commitment.

 

(i)       Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
standby Letters of Credit for the account of the Borrower, for the benefit of
the Borrower or any of its Subsidiaries, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that the L/C Issuers shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in, any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Outstanding Amount of all L/C Obligations and all Loans would
exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of the
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations would exceed such Lender’s Commitment, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  With respect to each Existing Letter of Credit,
(i) all undrawn face amounts thereof shall constitute L/C Obligations, (ii) all
drawings thereunder not reimbursed by the Borrower as required in the second
sentence of Section 2.03(c)(i) shall constitute Unreimbursed Amounts, and (iii)
the reimbursement obligations with respect thereto shall be governed by the
terms and conditions hereof.

 

(ii)      No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

26

--------------------------------------------------------------------------------


 

(A)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

(B)  subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

 

(C)  the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

 

(D)  the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer; or

 

(E)  such Letter of Credit is in a face amount less than $50,000, or is to be
denominated in a currency other than Dollars.

 

(iii)     No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)  Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

 

(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 8:00 a.m., San Francisco time, at least two
Business Days (or such later date and time as such L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to such L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case

 

27

--------------------------------------------------------------------------------


 

of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.

 

(ii)      Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.

 

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in it sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Evergreen Letter of Credit”); provided that any such Evergreen Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal.  Once an Evergreen Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such renewal if (A) the L/C
Issuer would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the Business Day immediately
preceding the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such renewal or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied. 
Notwithstanding anything to the contrary contained herein, the L/C Issuer shall
have no obligation to permit the renewal of any Evergreen Letter of Credit at
any time.

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

28

--------------------------------------------------------------------------------


 

(c)  Drawings and Reimbursements; Funding of Participations.

 

(i)       Upon any drawing under any Letter of Credit, the L/C Issuer that
issued such Letter of Credit shall notify the Borrower and the Administrative
Agent thereof.  Not later than 9:00 a.m., San Francisco time, on the date of any
payment by such L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and such Lender’s Pro Rata Share thereof. 
In such event, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Request for Credit
Extension).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)      Each Lender (including any Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the relevant L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 10:00 a.m., San Francisco time, on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in Section
4.02 cannot be satisfied or for any other reason, the Borrower shall be deemed
to have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

 

(iv)     Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuers for any amounts drawn under any
Letters of Credit, interest in respect of such Lender’s Pro Rata Share of each
such amount shall be solely for the account of the respective L/C Issuer.

 

(v)      Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuers for amounts drawn under Letters of Credit, as contemplated by this

 

29

--------------------------------------------------------------------------------


 

Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against any L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans, but not L/C Advances, pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than the delivery of a Request for Credit Extension).  Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse each L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)     If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)  Repayment of Participations.

 

(i)       At any time after any L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), or any payment
of interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

 

(ii)      If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect, but in no event to exceed the Maximum Rate.

 

(e)  Obligations Absolute.  The obligation of the Borrower to reimburse any L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

30

--------------------------------------------------------------------------------


 

(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)      the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)      any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the relevant L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)  Role of L/C Issuers.  Each Lender and the Borrower agree that, (i) in
paying any drawing under a Letter of Credit, each L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document, (ii) the L/C Issuers may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and (iii) the L/C Issuers shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.  No Agent-Related Person nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (x) any action taken or omitted in connection

 

31

--------------------------------------------------------------------------------


 

herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (y) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (z) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  No Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses or this
Section 2.03(f) to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.

 

(g)  Cash Collateral.  Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted, after the Honor Date thereof, in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount).

 

(h)  Applicability of ISP98.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

 

(i)  Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate for Eurodollar
Rate Loans times the actual daily maximum amount available to be drawn under
each Letter of Credit.  Such fee for each Letter of Credit shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, and on the Letter of Credit Expiration Date.

 

(j)  Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to any L/C Issuer that has issued any
Letters of Credit, for such L/C Issuer’s own account, a fronting fee in an
amount with respect to each such Letter of Credit equal to the greater of (i)
$1,500 per annum and (ii) 1/8 of 1% per annum on the daily maximum amount
available to be drawn thereunder, calculated as of the last day of each March,
June, September and December, and shall be due and payable quarterly in arrears
on each such

 

32

--------------------------------------------------------------------------------


 

day (unless such day is not a Business Day, in which case the payment date shall
be extended to the next succeeding Business Day), commencing with the first such
date to occur after the issuance of such Letter of Credit (or in the case of any
Existing Letter of Credit, the first such date to occur after the Closing Date)
and on the Letter of Credit Expiration Date.  In addition, the Borrower shall
pay directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such fees and charges are due and payable on demand and are
nonrefundable.

 

(k)  Conflict with Letter of Credit Application.  In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

(l)  Existing Letters of Credit.  The outstanding standby letters of credit
issued for the Borrower by Wachovia identified on Schedule 2.03(l), to which
copies of such letters of credit are attached, shall be “Existing Letters of
Credit” hereunder and Wachovia shall have the rights and obligations of an L/C
Issuer under all the provisions of the Loan Documents, except that Wachovia
shall not and shall not be obligated thereby to issue Letters of Credit. 
Wachovia shall exercise any rights or remedies it may have under any
reimbursement agreements executed in connection with the Existing Letters of
Credit and otherwise act in respect of such Existing Letters of Credit at the
direction of the Administrative Agent (at the request of the Required Lenders to
the extent required hereunder).  In any such exercise or action, Wachovia shall
be subject to, and entitled to the benefits of, Section 9.01.

 

2.04   Optional Prepayments.

 

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty other than as required under Section 3.05; provided that (i) such notice
must be received by the Administrative Agent not later than 8:00 a.m., San
Francisco time, (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans, and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of 
$5,000,000 (or the total amount of such Loans outstanding, if less than
$5,000,000) or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 (or the
total amount of such Loans outstanding, if less than $500,000) or a whole
multiple of $100,000 in excess thereof.  Each such notice shall specify the date
and amount of such prepayment and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective Pro Rata
Shares.

 

33

--------------------------------------------------------------------------------


 

2.05   Mandatory Prepayments.

 

(a)  If for any reason the Outstanding Amount of all Loans and L/C Obligations
at any time exceeds the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess.

 

(b)  If the Borrower or any of its Subsidiaries shall at any time or from time
to time consummate a Disposition permitted by Section 7.05(j), then (i) the
Borrower shall promptly notify the Administrative Agent of the consummation of
such Disposition (including the amount of the estimated Net Disposition Proceeds
to be received by the Borrower in respect thereof), (ii) subject to Section
2.05(g), the Borrower shall prepay the Loans in an amount equal to 50% of the
Net Disposition Proceeds received by the Borrower in respect of such
Disposition, until the aggregate amount of prepayments under this Section
2.05(b)(ii) equals $50,000,000 and (iii) subject to Section 2.05(g), if, at any
time, the aggregate Excess Proceeds held by the Borrower pursuant to Section
7.05(j)(iv)(B) exceeds $10,000,000 at such time or if the Borrower holds any
Excess Proceeds pursuant to the last proviso of Section 7.05(j)(iv), the
Borrower shall prepay the Loans in the amount equal to such aggregate Excess
Proceeds.

 

(c)  If the Borrower or any of its Subsidiaries shall at any time or from time
to time receive Net Issuance Proceeds from the issuance of equity securities to
any Person other than (i) from any such issuance to the Borrower or any other
Subsidiary, (ii) in the case of any non-wholly owned Subsidiary, from any such
issuance to the Borrower, any Subsidiary and any other owner pro rata based on
such Persons’ ownership interests prior to such issuance, and (iii) from any
such issuance pursuant to a Stock Option Plan, then within three Business Days
after receipt of the Net Issuance Proceeds therefrom, subject to Section
2.05(g), the Borrower shall prepay the Loans in an aggregate principal amount
equal to 50% of such Net Issuance Proceeds.

 

(d)  Subject to Section 2.05(e), any prepayment made under Section 2.05(b) or
2.05(c), or that would have been required to be made thereunder but was not
because there were no Loans outstanding, shall result in a permanent reduction
of the Aggregate Commitments by the amount of such prepayment that was made or
that would have been made.  Once reduced in accordance with this Section, the
Commitments may not be increased.  The Administrative Agent shall promptly
notify the Lenders of any such reduction of Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share.

 

(e)  If a reduction of the Aggregate Commitments as a result of any prepayment
would result in the Aggregate Commitments being less than the aggregate undrawn
face amount of all outstanding Letters of Credit, then such prepayment shall be
Cash Collateralized but the Commitments shall be permanently reduced under this
Section 2.05(e) only after such Letters of Credit are cancelled or expire in
accordance with their terms.

 

(f)  Prepayment of the Loans pursuant to this Section 2.05 shall be applied,
first, to the payment in full of any L/C Borrowings outstanding, second, to the
payment of Loans constituting Base Rate Loans or matured Eurodollar Rate Loans,
as selected by the Borrower,

 

34

--------------------------------------------------------------------------------


 

and third, at the Borrower’s option (which option will not be available if an
Event of Default has occurred and is continuing), to Cash Collateralize Loans
constituting unmatured Eurodollar Rate Loans (which Cash Collateral shall be
applied on the maturity date of the relevant Interest Periods to prepay such
Loans in order of their maturities) or to prepay any Loans constituting
unmatured Eurodollar Rate Loans in the order of the maturity of their Interest
Periods and all accrued interest and amounts payable pursuant to Section 3.05.

 

(g)  If under the mandatory prepayment formulas in Sections 2.05(b) or (c) the
Borrower would otherwise be required to prepay the Loans in an amount equal to
or greater than $25,000,000 with respect to any individual Disposition or equity
issuance, then the Borrower shall be required instead to prepay the Loans in an
amount equal to $24,999,999 and Cash Collateralize the remainder of such
amount.  If and to the extent any proposed Disposition or equity issuance would
result in the prepayments under this Section 2.05 to exceed $24,999,999 in the
aggregate, then the Borrower shall prepay the Loans until such aggregate
prepayments under this Section 2.05 equal $24,999,999, and shall either, at its
option, (i) Cash Collateralize the excess, or (ii) subject to the first sentence
of this Section 2.05(g), apply the excess to prepay the Loans and concurrently
deliver to the Administrative Agent an opinion of counsel, reasonably
satisfactory to the Administrative Agent, to the effect that the mandatory
prepayment required as a result of such Disposition  or equity issuance does not
violate any Contractual Obligations.

 

2.06   Voluntary Reduction or Termination of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or permanently reduce the Aggregate Commitments to an
amount not less than the then Outstanding Amount of all Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., five Business Days prior to the
date of termination or reduction, and (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof.  The Administrative Agent shall promptly notify the Lenders of
any such notice of reduction or termination of the Aggregate Commitments.  Once
reduced in accordance with this Section, the Commitments may not be increased. 
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share.  All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

 

2.07   Repayment of Loans.

 

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

 

2.08   Interest.

 

(a)  Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from

 

35

--------------------------------------------------------------------------------


 

the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.  However, in no event shall the rate of interest payable
pursuant to this Section 2.08 exceed the Maximum Rate.

 

(b)  While any Event of Default exists or after acceleration, the Borrower shall
pay interest on the principal amount of all outstanding Obligations (other than
any Hedging Obligations, which shall be governed by the applicable agreement
between the Borrower and the applicable Lender or the applicable Affiliate of a
Lender, and without duplication of the Default Rate of interest on any L/C
Borrowings due under Section 2.03(c)(iii)) at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

2.09   Fees.

 

In addition to certain fees described in subsections (i) and (j) of Section
2.03:

 

(a)  Commitment Fee.  The Borrower shall pay a commitment fee to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a commitment fee equal to the Commitment Fee Percentage times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C Obligations. 
The commitment fee shall accrue at all times from the Closing Date until the
Maturity Date, including at any time during which one or more of the conditions
in Article IV is not met.  The commitment fee shall be calculated, and due and
payable, quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date.

 

(b)  Arrangement, Administrative, and Upfront Fees.  The Borrower shall pay an
arrangement fee to Bank of America for the Arrangers’ accounts, and shall pay an
administrative fee to the Administrative Agent for the Administrative Agent’s
own account, in the amounts and at the times specified in the letter agreement,
dated June 29, 2001 (the “Agent/Arranger Fee Letter”), between the Borrower and
Bank of America, as an Arranger and the Administrative Agent.  On the Closing
Date, the Borrower shall pay to the Administrative Agent, for the account of the
Lenders in accordance with their respective Pro Rata Shares, an upfront fee in
the amount agreed to among each Lender, the Arrangers and the Borrower.  Such
upfront fees are for the credit facilities committed by the Lenders under this
Agreement and are fully earned on the date paid.  The upfront fee paid to each
Lender is solely for its own account.  All fees shall be fully earned when paid
and are nonrefundable for any reason whatsoever.

 

36

--------------------------------------------------------------------------------


 

2.10   Computation of Interest and Fees.

 

Interest on Base Rate Loans shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed. 
Computation of all other types of interest and all fees shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to the payee thereof than a method based on a year of
365 or 366 days.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day.

 

2.11   Evidence of Debt.

 

(a)  The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Loans or L/C
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(b)  In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control.

 

2.12   Payments Generally.

 

(a)  All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, San
Francisco time, on the date specified herein.  The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 12:00 noon, San Francisco time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

37

--------------------------------------------------------------------------------


 

(b)  Subject to the definition of “Interest Period,” if any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(c)  Except as provided in Section 9.11, if at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward costs and expenses then owed under Section
10.04 and amounts payable under Article III, (ii) second, toward repayment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (iii) third, toward repayment of principal and L/C Borrowings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.

 

(d)  Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto.  If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(i)       if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

 

(ii)      if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing.  If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing, but in no event to exceed the Maximum Rate.  Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

38

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

 

(iii)     If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and the conditions to the applicable Credit Extension set forth
in Article IV are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e)  The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint.  The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

 

(f)  Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.13   Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in such Loans made by them and/or such subparticipations in
the participations in L/C Obligations held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
including the right of set-off, but subject to Section 10.09 with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to

 

39

--------------------------------------------------------------------------------


 

the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

 

2.14   Security.

 

(a)  At all times after the Closing Date, the Obligations shall be secured in
accordance with the Collateral Documents.

 

(b)  The Borrower hereby grants to the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders, a Lien upon all cash,
Cash Equivalents and deposit account balances at any time used to Cash
Collateralize any of the Borrower’s Obligations hereunder (collectively, the
“Cash Collateral”), and authorizes the Administrative Agent to apply such Cash
Collateral to the payment of L/C Obligations pursuant to Section 9.11(c) or to
the payment of Eurodollar Rate Loans pursuant to Section 2.05(f), in each case
as and when due.  The Borrower authorizes and directs the Administrative Agent
to apply amounts Cash Collateralized under Section 2.05(g) to Obligations as and
when they become due.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01   Taxes.

 

(a)  Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) subject
to the last sentence of Section 10.15(a), the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), the Administrative
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

 

(b)  In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery,

 

40

--------------------------------------------------------------------------------


 

performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)  Subject to the last sentence of Section 10.15(a), if the Borrower shall be
required to deduct or pay any Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender, the
Borrower shall also pay to the Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies (in reasonable detail) as necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) such Lender would have received if such Taxes or Other
Taxes had not been imposed.

 

(d)  The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender (other than for any
withholding permitted by clause (x) of the last sentence of Section 10.15(a)),
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefor and provides reasonable evidence of
payment.

 

(e)  Each Lender that is not an export credit agency hereby represents that, as
of the date it became a Lender under this Agreement, it was not subject to any
Taxes applicable to payments made by the Borrower hereunder.

 

3.02   Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans.  Upon any such prepayment or conversion,
the Borrower shall also pay interest on the amount so prepaid or converted. 
Each Lender agrees, to the extent permitted by applicable law, to designate a

 

41

--------------------------------------------------------------------------------


 

different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

3.03   Inability to Determine Rates.

 

If the Administrative Agent determines in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for such Eurodollar Rate Loan, or (c) the Eurodollar Rate for
such Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly notify the Borrower and all Lenders.  Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04   Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

 

(a)  If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith (as so introduced or changed), there shall be any increase in the cost
to such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements utilized, as to Eurodollar Rate Loans, in the determination
of the Eurodollar Rate), then from time to time upon demand of such Lender (with
a copy of such demand to the Administrative Agent), the Borrower shall pay to
such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction.

 

(b)  If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof (as so
introduced or changed), or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

 

42

--------------------------------------------------------------------------------


 

3.05   Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or

 

(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore Dollar interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06   Matters Applicable to all Requests for Compensation.

 

(a)  A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b)  If the Borrower becomes obligated to make any additional or increased
payment with respect to any Lender by reason of Section 3.01(a), or upon any
Lender making a claim for compensation under Section 3.01 or 3.04 or having its
obligations with respect to Eurodollar Rate Loans suspended under Section 3.02,
the Borrower may remove or replace such Lender in accordance with Section 10.16.

 

3.07   Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations.

 

43

--------------------------------------------------------------------------------


 

3.08   Dissolving Subsidiaries.

 

Each of ABT Canada Limited., L-P Foreign Sales Corporation, Louisiana-Pacific,
S.A. de C.V. and Louisiana-Pacific Acquisition Inc. (each, a “Dissolving
Subsidiary”) is in the process of, or has been, dissolved, and each such Person
has no material assets and no material direct or contingent liabilities.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01   Conditions of Initial Credit Extension.

 

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)  Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or immaterial items (which shall not include the
incumbency certificate, resolutions, articles or bylaws of the Borrower)
specified in clause (iii) or (iv) below with respect to which the Borrower has
given assurances satisfactory to the Administrative Agent that such items shall
be delivered promptly following the Closing Date), the Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:

 

(i)       executed counterparts of this Agreement and the Intercreditor
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;

 

(ii)      executed Pledge Agreement, Security Agreement and Deed of Trust in
appropriate form for recording, as applicable, together with

 

(A) UCC-1 financing statements executed by the Borrower or the Subsidiaries, as
applicable, to be filed, registered or recorded as necessary or advisable to
perfect the Liens of the Administrative Agent for the benefit of the Lenders
under the Collateral Documents in accordance with applicable law;

 

(B) written advice relating to such Lien and judgment searches as the
Administrative Agent shall have reasonably requested with respect to any of the
Collateral, and such termination statements or other documents, including payoff
letters, as may be necessary to release any Lien not permitted by Section 7.01;

 

(C) evidence that all other actions necessary or, in the reasonable opinion of
the Administrative Agent, desirable, have been taken to perfect and protect the
first priority security interest created by the Collateral Documents other than
the Security Agreement,

 

44

--------------------------------------------------------------------------------


 

subject only to Liens permitted under Section 7.01(c), (d) and (h), and the
security interest created by the Security Agreement, subject only to Liens
permitted under Section 7.01(b), (c), (d), (h), (j) and (o);

 

(D)  evidence that adequate arrangements have been made for payment by the
Borrower of any filing or recording tax or fee in connection with the Deed of
Trust;

 

(E)  with respect to the Mortgaged Property, standard A.L.T.A. or comparable
policies of title insurance or a binder or binders issued by Fidelity National
Title insuring or undertaking to insure, in the case of a binder, that the
applicable Deed of Trust creates and constitute valid Liens against such
Mortgaged Property in favor of the Administrative Agent, for the benefit of the
Lenders, subject only to exceptions reasonably acceptable to the Administrative
Agent and the Required Lenders, with such endorsements and affirmative insurance
as the Administrative Agent or the Required Lenders may reasonably request;

 

(F)  proof of payment of all title insurance premiums, documentary stamp or
intangible taxes, recording fees and mortgage taxes payable in connection with
the recording of the Deed of Trust or the issuance of the title insurance
policies, including sums, if any, due in connection with any future advances
that may be in the form of disbursement instructions and associated payoff
letters approved by the relevant title insurers and reasonably acceptable to the
Administrative Agent;

 

(G)  all certificates and instruments representing Pledged Collateral and such
stock transfer powers executed in blank as the Administrative Agent may specify;
and

 

(H)  evidence that the Administrative Agent has been named loss payee under
applicable policies of casualty insurance covering the Collateral under the
Security Agreement, and additional insured under all policies of liability
insurance required by the Collateral Documents;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

(iv)     such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction in which
it is required to be qualified to engage in business, including certified copies
of each Loan Party’s Organization Documents, certificates of good standing
and/or qualification to engage in business and tax clearance certificates;

 

45

--------------------------------------------------------------------------------


 

(v)      a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that other than as disclosed in the quarterly financial
statements of the Borrower for the period ended June 30, 2001 or in other public
disclosures made by the Borrower or as disclosed in writing to the Lenders on or
before October 16, 2001, there has been no event or circumstance since the date
of the Audited Financial Statements which has or could be reasonably expected to
have a Material Adverse Effect;

 

(vi)     opinions of counsel to each Loan Party substantially in the forms of
Exhibits E-1, E-2, and E-3;

 

(vii)    evidence that the Existing Credit Facility has been or concurrently
with the Closing Date is being terminated and that satisfactory arrangements
have been made for the payment in full of all obligations thereunder;

 

(viii)   a copy of (A) summary appraisal reports with respect to all of the
timberlands owned by the Borrower and its Subsidiaries in Texas and Louisiana,
and (B) detailed appraisal reports with respect to all of the Mortgaged
Property, each in form and substance satisfactory to the Administrative Agent
and the Lenders and prepared by an independent appraiser retained by the
Administrative Agent at the Borrower’s expense, and with respect to the
appraisal of the Mortgaged Property, showing that the Collateral Coverage Ratio
is at least 2.0:1.0;

 

(ix)     evidence that the Permitted Securitization has closed and that the
Borrower has a Borrowing Base (as defined in the Permitted Securitization Credit
and Security Agreement) of at least $70,000,000;

 

(x)      executed copies of the Second Amendment to Standby Purchase and Note
Support Agreement, in form and substance acceptable to the Required Lenders; and

 

(xi)     such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers or the Required Lenders reasonably may
require.

 

(b)  Any fees required to be paid on or before the Closing Date pursuant to the
Loan Documents shall have been paid.

 

(c)  The Borrower shall have paid all Attorney Costs of the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

46

--------------------------------------------------------------------------------


 

 

4.02   Conditions to all Credit Extensions and Conversions and Continuations.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of a Loan from a Eurodollar Rate
Loan to a Base Rate Loan) is subject to the following conditions precedent:

 

(a)  The representations and warranties of the Borrower in Article V, of the
Borrower or any Loan Party in any Loan Document, and of the Borrower or any Loan
Party in any document executed and delivered at any time under or in connection
herewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, conversion or continuation, except to the extent
that such representations and warranties provide that they are made as of an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(b)  No Default or Event of Default shall exist, or would result from such
proposed Credit Extension, conversion or continuation.

 

(c)  The Administrative Agent and, if applicable, the relevant L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)  The Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Required Lenders
reasonably may require.

 

Each Request for Credit Extension submitted by the Borrower (other than a Loan
Notice requesting only a conversion of a Loan from a Eurodollar Rate Loan to a
Base Rate Loan) shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01   Existence, Qualification and Power; Compliance with Laws.

 

It is duly qualified and is licensed and in good standing under the Laws of the
State of Texas and has complied with all other conditions prerequisite to its
lawfully doing business in each such State.  Each Loan Party (a) is a
corporation duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and has
complied with all other conditions prerequisite to its lawfully doing business
in each such

 

47

--------------------------------------------------------------------------------


 

jurisdiction, (d) is in compliance with all Laws applicable to such Loan Party
or its properties, and (e) has all requisite corporate power and all government
certificates of authority, licenses, permits, qualifications, and documentation
to own, lease and operate its properties and to carry on its business as now
being, and as proposed to be, conducted, except in each case referred to in
clauses (c), (d) or (e), to the extent that failure to be so qualified,
licensed, in good standing, in compliance, or to have such power, certificates,
qualification or documentation, as applicable, could not reasonably be expected
to have a Material Adverse Effect.

 

5.02   Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than the Liens created under the Loan Documents), any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or (c) violate any Law applicable to such Loan Party.

 

5.03   Governmental Authorization.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except,
with respect to the perfection of the Liens granted to the Administrative Agent
under the Loan Documents for the benefit of the Lenders, such recordings and
filings described in Section 5.09.

 

5.04   Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by Debtor Relief Laws or
by general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

5.05   Financial Statements; No Material Adverse Effect.

 

(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) reflect all material indebtedness
and other liabilities,

 

48

--------------------------------------------------------------------------------


 

direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
in each case to the extent required to be so reflected under GAAP consistently
applied throughout the period covered thereby.

 

(b)  Since the date of the Audited Financial Statements, other than as disclosed
in the quarterly financial statements of the Borrower for the period ended June
30, 2001 or in other public disclosures made by the Borrower or as disclosed in
writing to the Lenders on or before October 16, 2001, there has been no event or
circumstance that has or could reasonably be expected to have a Material Adverse
Effect.

 

5.06   Litigation.

 

Except as disclosed on Schedule 5.06 there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions provided for herein, or
(b) could reasonably be expected to have a Material Adverse Effect.

 

5.07   No Default.

 

Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation which could be reasonably expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing
or would be reasonably expected to result from the consummation of the
transactions provided for in this Agreement or any other Loan Document.

 

5.08   Ownership of Property; Liens.

 

The Borrower and each Subsidiary has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.  The property of the Borrower and its Subsidiaries is
subject to no Liens other than Liens permitted by Section 7.01.  The Borrower
has good record and marketable title to all of the Land and standing Timber (as
defined in the Deed of Trust), subject to Liens permitted by Section 7.01(h). 
As of the Closing Date, there is no financing statement or other document
creating or evidencing a Lien now on file in any public office covering any of
such Land or standing Timber except with respect to Liens permitted under
Section 7.01(g) and (h).

 

5.09   Collateral Documents.

 

(a)  The provisions of each of the Collateral Documents are effective to create
in favor of the Administrative Agent for the benefit of the Lenders a legal,
valid and enforceable security interest in all right, title and interest of the
Borrower in the personal property Collateral; and, upon (i) the filing of
financing statements in the appropriate governmental offices in the

 

49

--------------------------------------------------------------------------------


 

jurisdictions listed on Schedule 5.09(a) (other than any such governmental
offices that refuse to accept such financing statements because the states in
which such offices are located have modified their laws governing the filing of
such financing statements), (ii) the recording of the Deed of Trust in the Texas
counties identified in Schedule 5.09(b), and (iii) the delivery to the
Administrative Agent of the Pledged Collateral, the Administrative Agent for the
benefit of the Lenders shall have a perfected first priority security interest
in all right, title and interest of the Borrower in the personal property
Collateral other than the Collateral under the Security Agreement and the Pledge
Agreement, subject only to Liens permitted under Section 7.01(c), (d), (h), and
(j) and a perfected security interest in all right, title and interest of the
Borrower in the Collateral under the Security Agreement and the Pledge
Agreement, subject in priority only to Liens permitted under Section 7.01(b),
(c), (d), (h), and (j), and, with respect to the Collateral under the Security
Agreement, subject in priority to Liens permitted under Section 7.01(o), in each
case to the extent such perfection may be effected through the filing of a
financing statement under the UCC or a recording of a deed of trust.

 

(b)  The Deed of Trust when delivered will be effective to grant to the
Administrative Agent for the benefit of the Lenders a legal, valid and
enforceable deed of trust lien on all the right, title and interest of the
trustor under the Deed of Trust in the Mortgaged Property described therein. 
When the Deed of Trust is duly recorded in the official real property records of
the counties in which the real property described in the Deed of Trust is
located, and the recording fees and taxes in respect thereof are paid and
compliance is otherwise had with the formal requirements of state law applicable
to the recording of deeds of trust generally, (i) the Land and standing Timber
(as each such term is defined in the Deed of Trust) will be subject to a legal,
valid, enforceable and perfected first priority deed of trust or mortgage, as
applicable, subject to no Liens except Liens permitted under Section 7.01(h) and
(ii) the other Mortgaged Property will be subject to a legal, valid, enforceable
and perfected first priority security interest, subject to no Liens except Liens
permitted under Section 7.01(c), (d), (h) and (j).

 

(c)  No person other than the Borrower has any mineral estate or any similar
interest in or related to the Mortgaged Property that could, through the
exercise of any right to use the surface of the land constituting Mortgaged
Property for the extraction or development of such minerals or similar interest,
interfere with the growing of timber thereon or the harvest of timber therefrom,
or decrease the value of the Mortgaged Property as currently used, which
interference or decrease could reasonably be expected to have a Material Adverse
Effect.

 

(d)  All representations and warranties of the Borrower in the Collateral
Documents and all other Loan Documents (i) are true and correct in all material
respects, except to the extent that such representations and warranties provide
that they are made as of an earlier date, in which case they are true and
correct in all material respects as of such earlier date and (ii) shall at all
times be construed to be for the benefit of the Administrative Agent and the
Lenders, and they shall remain in full force and effect, notwithstanding the
assignment of any of the Collateral Documents or the foreclosure or the partial
release of the Liens created thereunder, in each case, until the occurrence of
the events described in Section 9.11(b)(i).

 

50

--------------------------------------------------------------------------------


 

 

5.10   Environmental and Zoning Compliance.

 

The Borrower conducts, in the ordinary course of business, for itself and its
Subsidiaries, a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.  The Borrower’s use and
operation of the Mortgaged Property are in compliance with all applicable Laws,
including all applicable land use and zoning laws, except to the extent that
non-compliance could not be reasonably expected to have a Material Adverse
Effect.

 

5.11   Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or its Subsidiaries operate.

 

5.12   Taxes.

 

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are not yet delinquent
(giving effect to any applicable grace or cure period) or are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.  To the Borrower’s knowledge, there is no
proposed tax assessment against the Borrower or any Subsidiary that could, if
made, be reasonably expected to have a Material Adverse Effect.

 

5.13   ERISA Compliance.

 

(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being or will be processed by the IRS with respect thereto and such
application is or will be within a remedial amendment period and, to the
Borrower’s knowledge, nothing has occurred which would prevent, or cause the
loss of, such qualification which is not correctable without cost or at a cost
that is immaterial.  The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

51

--------------------------------------------------------------------------------


 

(b)  There are no pending or, to the Borrower’s knowledge, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could be reasonably expected to have a Material Adverse Effect. 
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could be
reasonably expected to result in a Material Adverse Effect.

 

(c)  (i)  No ERISA Event has occurred within the past 12 years or is reasonably
expected to occur; (ii) except as specifically disclosed in Schedule 5.13, no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, could be reasonably expected to result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.14   Subsidiaries.

 

As of the Closing Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.14 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.14.

 

5.15   Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(a)  The proceeds of the Loans are to be used solely for the purposes set forth
in and permitted by Section 6.12 and Section 7.13.  Neither the Borrower nor any
of its Subsidiaries is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock.

 

(b)  None of the Borrower, any Person controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.16   Solvency.

 

The Borrower and each of its Subsidiaries is Solvent.

 

5.17   Disclosure.

 

No statement, information, report, representation, or warranty made by any Loan
Party in any Loan Document or furnished to the Administrative Agent or any
Lender by or on behalf of

 

52

--------------------------------------------------------------------------------


 

any Loan Party in connection with any Loan Document contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment, or any Loan or other Obligation
for the payment of money that has accrued and is payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03, 6.11, and 6.13) cause each Subsidiary to:

 

6.01   Financial Statements and Timber Reports.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions not reasonably acceptable to the Administrative
Agent; and

 

(b)  as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as presenting fairly in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

 

(c)  as soon as practicable and in any event within 30 days after the end of
each calendar month, internal monthly consolidated financial statements of the
Borrower and its Subsidiaries by business segment, in reasonable detail and
certified by a Responsible Officer of the Borrower as presenting, in all
material respects, fairly and in a manner consistent with other such financial
statements delivered under this Section 6.01(c), the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries; and

 

53

--------------------------------------------------------------------------------


 

(d)  as soon as practicable and in any event within 60 days after the end of
each fiscal quarter, either (i) an appraisal report from the same independent
appraiser that produced the initial report provided under Section
4.01(a)(viii)(B), prepared at the Borrower’s expense, as of the end (or
approximately the end) of the immediately preceding fiscal quarter, and in the
form of and using the same appraisal methods and approaches as such initial
report, or (ii) a certificate duly executed by a Responsible Officer of the
Borrower, certifying and setting forth a complete report of all timber
harvesting operations from the Mortgaged Property for such fiscal quarter (the
“Quarterly Timber Report”), including the following:

 

(A)  a summary of all locations of, and the number of acres constituting, the
Mortgaged Property;

 

(B)  a calculation of the Retail Timberlands Value as of the end of such fiscal
quarter;

 

(C)  a summary of activity, including a breakdown of harvesting under stumpage
agreements and under other types of agreements, under (A) all outstanding timber
cutting contracts or log sale agreements or auctions or sales of logs conducted
orally on the Mortgaged Property whereby the Borrower, as seller, is or may
become obligated to cut, harvest or otherwise remove timber from the timberlands
and to sell or deliver such timber to third Persons, and (B) all stumpage and
other timber cutting contracts, including Scaling Bureau summaries of log
deliveries under all such contracts or agreements;

 

(D)  a summary of the total amount of timber cut from the Mortgaged Property
since the Closing Date and during the previous fiscal quarter classified by
species, total volumes removed and acreage Disposed of with such additional
details as the Required Lenders may reasonably request;

 

(E)  an estimate of timber growth during the previous fiscal quarter, provided
that, regardless of the actual amount of such estimate, the addition to
Merchantable Timber Inventory for any consecutive four fiscal quarters based
upon such estimate shall not exceed 4% of Merchantable Timber Inventory at the
end of the fiscal quarter immediately preceding such four fiscal quarters;

 

(F)  all proceeds received and revenues generated by such cutting, harvesting,
sale, exchange, or disposition during the previous fiscal quarter and any other
receipts from operation of the timberlands such as wood use fees;

 

(G)  a summary of operating costs incurred in connection with such cutting,
harvesting, or removal during the previous fiscal quarter; and

 

(H)  a summary of the status of timber harvesting and similar permits applied
for and received by the Borrower.

 

(e)  upon 45 days after notice to the Borrower by the Administrative Agent of
its determination, in its sole discretion, or at the request of the Required
Lenders, that the Mortgaged

 

54

--------------------------------------------------------------------------------


 

Property Per-Acre Value may no longer accurately reflect the average Dollar
value per acre of the land comprising the Mortgaged Property or that the Deemed
Mortgaged Property Value may no longer accurately reflect the value of the
Mortgaged Property, a detailed appraisal report with respect to all of the land
comprising Mortgaged Property, in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders and prepared by an independent
appraiser retained by the Administrative Agent at the Borrower’s expense and
approved by the Borrower (which approval shall not be unreasonably withheld or
delayed), setting forth such appraiser’s determination of the average Dollar
value per acre of the Mortgaged Property and the Deemed Mortgaged Property
Value.

 

6.02   Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)  concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event;

 

(b)  concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

 

(c)  no later than 3 Business Days after requested by the Administrative Agent
or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

 

(d)  promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower filed with the Securities and
Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto; and

 

(e)  promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary as the Administrative Agent,
at the reasonable request of any Lender, may from time to time request.

 

55

--------------------------------------------------------------------------------


 

6.03   Notices.

 

Promptly (and in any event, with respect to Section 6.03(a), no later than 5
Business Days after knowledge thereof by a Responsible Officer) notify the
Administrative Agent and each Lender:

 

(a)  of the occurrence of any Default or Event of Default;

 

(b)  of any matter that has resulted or could be reasonably expected to have a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c)  of any litigation, investigation or proceeding affecting any the Borrower
or any Subsidiary in which the amount involved exceeds the Threshold Amount, or
in which injunctive relief or similar relief is sought, which relief, if
granted, could be reasonably expected to have a Material Adverse Effect;

 

(d)  of the occurrence of any ERISA Event;

 

(e)  of any amendment, restatement, extension, supplement, refinancing,
refunding, renewal or other modification of, or waiver or consent with respect
to, the Canadian Credit Facility; and

 

(f)  of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

 

6.04   Payment of Obligations.

 

Pay and discharge as the same shall become due and payable or before they become
delinquent (giving effect to any applicable grace or cure period), as the case
may be, all its obligations and liabilities, the nonpayment or nondischarge of
which could reasonably be expected to have a Material Adverse Effect, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property not permitted hereunder; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing or governing such
Indebtedness; except to

 

56

--------------------------------------------------------------------------------


 

the extent that any of the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrower or such Subsidiary.

 

6.05   Preservation of Existence and Rights.

 

Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization; take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, and
preserve or renew all of its registered patents, trademarks, trade names and
service marks, except, in each case, in a transaction permitted by Section 7.04
or 7.05 or to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

6.06   Maintenance of Properties.

 

(a)  Maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof; (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities; and (d) not cause
or permit any of the Personal Property (as defined in the Deed of Trust) to be
removed from the county in which it was located on the Closing Date, except
items that have become obsolete or worn beyond practical use and that have been
replaced by adequate substitutes having a value equal to, or greater than, the
replaced items when new; except in each case to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.07   Maintenance of Insurance.

 

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.

 

6.08   Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws applicable to
it or to its business or property, except in such instances in which (i) such
requirement of Law is being contested in good faith or a bona fide dispute
exists with respect thereto; or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.09   Books and Records.

 

Maintain proper books of record and account, in which, in each case, in
conformity with GAAP consistently applied, full, true and correct entries shall
be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

 

57

--------------------------------------------------------------------------------


 

6.10   Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11   Compliance with ERISA.

 

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance with the applicable provisions of ERISA, the
Code and other Federal or state law; (b) cause each Plan that is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code; except,
in each case, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.12   Use of Proceeds.

 

Use the proceeds of the Credit Extensions for working capital, capital
expenditures, to refinance Indebtedness under the Existing Credit Facility and
Indebtedness permitted hereunder, and other general corporate purposes not in
contravention of any applicable Law or of any Loan Document.

 

6.13   Guaranties; Stock Pledges; Collateral Documents.At any time:

 

(a)  Cause the following Subsidiaries to execute a guaranty of payment of the
Obligations, substantially in the form of Exhibit B:

 

(i)       each existing and future Domestic Subsidiary that holds assets
(excluding intercompany assets) with book value constituting 5% or more of the
aggregate consolidated book value of the assets (excluding intercompany assets)
of the Borrower and its Subsidiaries; and

 

(ii)      if the aggregate book value of the assets (excluding intercompany
assets) held by the Borrower and the Subsidiaries that have executed a Guaranty
pursuant to clause (i) of this Section 6.13(a) consists of 35% or less of the
aggregate consolidated book value of assets (excluding intercompany assets) of
the Borrower and its Subsidiaries, then all Domestic Subsidiaries.

 

Notwithstanding the foregoing, neither the Securitization Subsidiary nor any
Subsidiary identified on Schedule 6.13(a) shall be required to execute a
guaranty under this Section 6.13(a).

 

58

--------------------------------------------------------------------------------


 

(b)  Take all actions that the Administrative Agent reasonably deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority Lien in all right, title and interest of the
Borrower in the following percentages of the Borrower’s Stock  in the following
Subsidiaries, subject only to Liens permitted under Section 7.01, including the
execution of amendments or other documentation in form and substance reasonably
satisfactory to the Administrative Agent in order to add such percentages of
Stock as pledged collateral under the Pledge Agreement, and the taking of all
actions that the Administrative Agent reasonably deems necessary or advisable to
perfect its Lien in such new Pledged Collateral, including the delivery of all
certificates and instruments representing such new Pledged Collateral and such
corresponding stock transfer powers executed in blank as the Administrative
Agent may specify:

 

(i)       100% of the Stock of each Domestic Subsidiary that is a Guarantor;

 

(ii)      65% of the Stock of each Foreign Subsidiary that is owned by either
the Borrower or by a Domestic Subsidiary of the Borrower and that holds assets
(excluding intercompany assets) with book value constituting 5% or more of the
aggregate consolidated book value of the assets (excluding intercompany assets)
of the Borrower and its Subsidiaries; and

 

(iii)     if the aggregate book value of the assets (excluding intercompany
assets) held by the Borrower and the Subsidiaries that have executed a Guaranty
pursuant to clause (i) of Section 6.13(a) consists of 35% or less of the
aggregate consolidated book value of assets (excluding intercompany assets) of
the Borrower and its Subsidiaries, then 65% of the Stock of each other Foreign
Subsidiary that is owned by either the Borrower or by a Domestic Subsidiary of
the Borrower.

 

(c)  If at any time the Collateral Coverage Ratio is not at least 2:00 to 1:00,
promptly take all actions and provide such documents in order to grant a Lien
upon such additional timberlands acceptable to the Administrative Agent and in
any event sufficient to cause the Collateral Coverage Ratio to equal or exceed
2:00 to 1:00, and take all actions and provide such documents with respect to
the perfection of such Lien that were required under Section 4.01(a)(ii) with
respect to such Collateral and any other actions and documents reasonably
requested by the Administrative Agent in connection therewith.

 

(d)  Do all things necessary or proper to defend title to the Mortgaged
Property, except that defense of a challenge or dispute with respect to such
title shall not be required if the aggregate value of all Mortgaged Property for
which title is being challenged or disputed has an aggregate fair market value
of less than $3,000,000 (as determined in the most recent appraisal of such
Mortgaged Property conducted pursuant to either Section 4.01(a)(viii), 6.01(d),
or 6.01(e)), and if exclusion of the Mortgaged Property in question in such
challenge or dispute from the calculation of the Collateral Coverage Ratio would
not cause the Collateral Coverage Ratio to be less than 2.0 to 1.0.  The
Administrative Agent shall have the right, at any time, to intervene in any suit
affecting such title and to employ independent counsel in connection with any
such suit

 

59

--------------------------------------------------------------------------------


 

to which it may be a party by intervention or otherwise; and upon demand
Borrower agrees to pay the Administrative Agent all reasonable costs and
expenses paid or incurred by the Administrative Agent in respect of any such
suit affecting title to any such property or affecting the Liens or rights of
the Administrative Agent, for the benefit of the Lenders, under the Deed of
Trust, including reasonable Attorney Costs, and the Borrower shall indemnify and
hold harmless the Administrative Agent from and against any and all costs and
expenses, including any and all cost, loss, damage or liability that the
Administrative Agent may suffer or incur by reason of the failure or inability
of the Borrower, for any reason, to convey the rights, titles and interests that
the Deed of Trust purports to mortgage or assign, and all amounts at any time so
payable by the Borrower under this Section 6.13(d) shall be secured by the Lien
of the Deed of Trust and by the said assignment.

 

(e)  Subject to the exception set forth in the first sentence of Section
6.13(d), protect, warrant and forever defend title to (i) the Land and standing
Timber under and as defined in the Deed of Trust, and (ii) the other Mortgaged
Property, unto the Administrative Agent and the Lenders and their respective
successors and assigns, at the Borrower’s expense, against all persons
whomsoever lawfully having or claiming an interest therein or a Lien thereon,
other than, with respect to such Land or standing Timber, Liens permitted under
Section 7.01(h), and with respect to the other Mortgaged Property, Liens
permitted under Sections 7.01(c), (d), (h) and (j).

 

(f)  Promptly upon the written request by the Administrative Agent or the
Required Lenders, do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, assignments, estoppel certificates,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order (i) to carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) to subject to the Liens created
by any of the Collateral Documents any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, subject, in priority, only to Liens
permitted under Sections 7.01(c), (d), (h) and (j) (and, with respect to the
Liens under the Security Agreement, Sections 7.01(b) and (o)) and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Administrative Agent and Lenders the rights granted or now or hereafter granted
to the Lenders under any Loan Document.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment, or any Loan or other Obligation
for the payment of money that has accrued and is payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

 

60

--------------------------------------------------------------------------------


 

 

7.01   Liens.

 

Create, incur, assume or suffer to exist, any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)  Liens pursuant to any Loan Document;

 

(b)  Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

 

(c)  Liens for taxes, assessments or governmental charges or claims not yet due
or which are being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, loggers’
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

 

(e)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)  Liens to secure (i) the non-delinquent (giving effect to any applicable
grace or cure period) performance of bids, trade contracts (other than for
borrowed money), leases, or statutory obligations, (ii) contingent obligations
on surety, appeal, or performance bonds or letters of credit posted in lieu
thereof and (iii) other non-delinquent (giving effect to any applicable grace or
cure period) obligations of a like nature; in each case, incurred in the
ordinary course of business;

 

(g)  easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)  Liens described in Schedule B of the title insurance policies delivered to
and approved by the Administrative Agent under Section 4.01(a)(ii)(E) or Section
6.13(c) in respect of the Mortgaged Property;

 

(i)  Liens securing judgments for the payment of money (except to the extent
fully bonded or covered by independent third-party insurance as to which the
insurer has acknowledged in writing its obligation to cover) in an aggregate
amount not in excess of the Threshold Amount, unless any such judgment remains
undischarged for a period of more than 30 consecutive days during which
execution is not effectively stayed;

 

61

--------------------------------------------------------------------------------


 

(j)  Liens securing Indebtedness permitted under Section 7.03(e) and Liens
arising under operating leases; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness or
proceeds thereof or in which an interest is acquired pursuant to such operating
lease, as applicable, and (ii) any Indebtedness secured thereby does not exceed
the cost of acquiring, improving or constructing the property so being financed;

 

(k) Liens arising pursuant to the Permitted Securitization;

 

(l)  Liens on assets of a Person existing at the time such Person is merged
into, consolidated with, or acquired by the Borrower or any Subsidiary pursuant
to a transaction permitted hereunder; provided, that such Liens were not
incurred in contemplation of such transaction and do not extend to any assets
other than those of the Person merged into, consolidated with, or acquired by
the Borrower or Subsidiary;

 

(m)  Liens on assets existing at the time of acquisition of the assets by the
Borrower or any Subsidiary pursuant to an acquisition permitted hereunder;
provided, that such Liens were not incurred in contemplation of such acquisition
and do not extend to any other assets owned by the Borrower or its Subsidiaries;

 

(n)  Liens upon the accounts receivable, inventory, books and records related
thereto, and proceeds thereof of Louisiana-Pacific Canada Ltd. and its
Subsidiaries securing their obligations under the Canadian Credit Facility;

 

(o)  Liens upon the Borrower’s accounts receivable, inventory, books and records
related thereto, and proceeds thereof, and Liens upon the Mortgaged Property
subordinate to those of the Administrative Agent for the benefit of the Lenders,
each securing the Forex Obligation; and

 

(p)  Liens in favor of Louisiana Agricultural Finance Authority (“LAFA”) and its
assignees on up to 1,000 acres of timberlands and standing timber thereon in
Louisiana, and proceeds thereof, in connection with a release by LAFA and its
assignees of certain liens against the Borrower.

 

7.02   Investments.

 

Make any Investments, except:

 

(a)  Investments other than those permitted by subsections (b) through (m) of
this Section 7.02 that exist on the Closing Date and are listed on Schedule
7.02;

 

(b)  Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents or short-term marketable securities;

 

(c)  advances for travel, entertainment, relocation and analogous ordinary
business purposes to officers, directors and employees of the Borrower and
Subsidiaries outstanding on

 

62

--------------------------------------------------------------------------------


 

the Closing Date, or additional such advances made after the Closing Date in an
aggregate amount not to exceed $7,500,000 at any time outstanding;

 

(d)  Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and worker’s compensation, performance and other similar
deposits provided to third parties in the ordinary course of business;

 

(e)  Investments of any Subsidiary in the Borrower or by the Borrower or any
Subsidiary in a wholly owned Domestic Subsidiary other than a Subsidiary
identified on Schedule 6.13(a);

 

(f)  Guaranty Obligations permitted by Section 7.03;

 

(g)  Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction of claims against any Person, including
pursuant to any plan of reorganization or similar arrangement pursuant to Debtor
Relief Laws;

 

(h)  Investments made as a result of the receipt of non-Cash consideration from
a sale of assets permitted under Section 7.05(j);

 

(i)  Investments made in transactions permitted by Section 7.04;

 

(j)  Investments in any wholly owned Foreign Subsidiary; provided, that (i)
immediately after any such Investment, the aggregate book value of assets
(excluding intercompany assets) held by the Borrower and its Domestic
Subsidiaries other than Subsidiaries identified on Schedule 6.13(a) consists of
35% or more of the aggregate consolidated book value of assets (excluding
intercompany assets) of the Borrower and its Subsidiaries and (ii) the aggregate
amount of such Investments during the term of this Agreement does not exceed
$50,000,000;

 

(k)  Investments consisting of acquisitions, by Borrower or any of its wholly
owned Domestic Subsidiaries, of Stock of another Person engaged solely in a
Permitted Business pursuant to which such Person becomes a wholly owned
Subsidiary of Borrower, or of assets constituting a business unit of a Permitted
Business; provided, that: (i) such Person holds no liabilities, in the case of a
Stock acquisition, and no liabilities are assumed, in the case of an asset
acquisition, in each case excluding working capital liabilities; (ii) no Default
or Event of Default shall have occurred and be continuing at the time of the
consummation of such proposed Investment or immediately after giving effect
thereto; (iii) the consideration paid by the Borrower or such Subsidiary
consists solely of its capital Stock; (iv) such Investments shall not exceed
$400,000,000 in the aggregate during the term of this Agreement, valued at fair
market value of the Stock used as consideration; (v) the entity to be acquired
had a positive EBIT for the preceding fiscal year and for the 12 month period
ending on the fiscal quarter immediately prior to the date of such proposed
Investment, as demonstrated by such entity’s audited financial statements or
other financial statements satisfactory to the Administrative Agent that are
true and

 

63

--------------------------------------------------------------------------------


 

correct in all material respects based on the Borrower’s knowledge and due
diligence, and for the portion of the current fiscal year ended with the most
recent fiscal quarter, and (vi) the Borrower delivers to the Administrative
Agent (1) financial statements, in form and substance satisfactory to the
Administrative Agent, demonstrating compliance with clause (v) above, and (2) a
pro forma Compliance Certificate giving effect to and including the financial
information of the entity to be acquired for the most recent four (4) fiscal
quarters, demonstrating that no Default or Event of Default exists;

 

(l)  Investments constituting obligations under Swap Contracts permitted under
Section 7.03(d) or payments or advances thereunder; and

 

(m)  additional Investments not otherwise permitted hereunder that are made at
any time during the term of this Agreement; provided, that (i) immediately after
any such Investment, the aggregate book value of assets (excluding intercompany
assets) held by the Borrower and its Domestic Subsidiaries other than
Subsidiaries identified on Schedule 6.13(a) consists of 35% or more of the
aggregate consolidated book value of assets (excluding intercompany assets) of
the Borrower and its Subsidiaries and (ii) the aggregate amount of such
Investments during the term of this Agreement does not exceed $17,600,000.

 

7.03   Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)  Indebtedness under the Loan Documents;

 

(b)  Indebtedness outstanding on the Closing Date and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c)  the Forex Obligation and Guaranty Obligations of the Borrower or any
Subsidiary in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary;

 

(d)  obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person and not
for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

64

--------------------------------------------------------------------------------


 

(e)  Indebtedness in respect of Capital Lease Obligations and Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets provided
that any Lien securing such Indebtedness is permitted under Section 7.01;

 

(f)  Indebtedness of the Borrower or any Subsidiary as a result of an Investment
by the Borrower or any Subsidiary permitted under Section 7.02;

 

(g)  Indebtedness of a Subsidiary incurred and outstanding on or prior to the
date on which such Subsidiary was acquired by the Borrower or another Subsidiary
pursuant to an acquisition permitted hereunder; provided, however, that on the
date of such acquisition, after giving pro forma effect thereto and any related
transactions as if the same had occurred at the beginning of the most recent
four fiscal quarters for which financial statements were delivered pursuant to
Section 6.01, the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness without violating the Debt to Capitalization Ratio test
in Section 7.16(b);

 

(h)  Indebtedness of the Borrower or any Subsidiary arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business; provided, however, that such Indebtedness is extinguished within five
Business Days of incurrence;

 

(i)  Indebtedness consisting of contingent obligations under letters of credit,
surety bonds or similar instruments provided that any Lien securing such
Indebtedness is permitted under Section 7.01(f);

 

(j)  Indebtedness arising under the Permitted Securitization; and

 

(k)  Indebtedness of Louisiana-Pacific Canada Ltd. and its Subsidiaries under
the Canadian Credit Facility.

 

7.04   Fundamental Changes.

 

Merge, consolidate with or into, or convey, transfer, lease or otherwise Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom:

 

(a)  any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided, that when any wholly owned Subsidiary is merging with
another Subsidiary, the wholly owned Subsidiary shall be the continuing or
surviving Person, and provided further, that immediately after such merger,
consolidation, conveyance, transfer, lease or Disposition, the aggregate book
value of assets (excluding intercompany assets) held by the Borrower and its
Domestic Subsidiaries other than Subsidiaries identified on Schedule 6.13(a)
consists of 35% or more of the aggregate consolidated book value of assets
(excluding intercompany assets) of the Borrower and its Subsidiaries; and

 

65

--------------------------------------------------------------------------------


 

(b)  any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or to a Domestic
Subsidiary; provided that if the seller in such a transaction is a wholly owned
Subsidiary, then the purchaser must also be a wholly owned Subsidiary.

 

7.05   Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition, except
the following Dispositions, which other than those described in Sections 7.05(a)
and (b) shall be for fair market value:

 

(a)  Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, along with related real
property other than Mortgaged Property, if any, up to a maximum amount during
the term of this Agreement of $10,000,000;

 

(b)  Dispositions of inventory in the ordinary course of business;

 

(c)  Dispositions of Cash Equivalents in the ordinary course of business;

 

(d)  exchanges by the Borrower of timberlands for other timberlands in the
ordinary course of business if:

 

(i)       at the time of such exchange, no Event of Default exists or shall
result from such exchange; and

 

(ii)      if the exchange includes Mortgaged Property:

 

(A)  the aggregate fair market value of all Mortgaged Property so exchanged by
the Borrower does not exceed on a cumulative basis $50,000,000 during the term
of this Agreement;

 

(B)  the timberlands to be received in exchange are of at least an equivalent
fair market value to the timberlands that constitute Mortgaged Property to be
exchanged;

 

(C)  the Administrative Agent has received, in form and substance satisfactory
to it, copies of appraisals or valuations for the Mortgaged Property to be
exchanged and the other timberlands to be received in the exchange, which
appraisals or valuation shall, in the case of any exchange where the Borrower is
transferring properties (in one or a series of related transactions) having a
fair market value in excess of $10,000,000 to be prepared by an independent
appraiser reasonably acceptable to the Administrative Agent, and in all other
cases the appraisal or other valuation may be prepared by the Borrower in such
form and content as is usual and customary in accordance with past practices of
the Borrower; and

 

(D)  all steps required under Section 6.13(c) have been completed in order to
cause any replacement timberlands required thereunder to become Mortgaged
Property;

 

66

--------------------------------------------------------------------------------


 

(e)  Any Disposition to the extent it constitutes the granting of a Lien
permitted under Section 7.01, an Investment permitted by Section 7.02, a
trsansaction permitted by Section 7.04, a Restricted Payment permitted by
Section 7.07, or a sale and leaseback transaction permitted by Section 7.11;

 

(f)  Dispositions by the Borrower and its Subsidiaries pursuant to the Permitted
Securitization;

 

(g)  Dispositions of assets other than the Collateral between or among the
Borrower and one or more Subsidiaries (including any Person that becomes a
Subsidiary in connection with such transaction) or between or among two or more
Subsidiaries (including any Person that becomes a Subsidiary in connection with
such transaction);

 

(h)  Dispositions constituting leases or subleases of property of the Borrower
or any Subsidiary in the ordinary course of business and not materially
interfering with the business of the Borrower and the Subsidiaries;

 

(i)  Dispositions constituting licenses of intellectual property of the Borrower
or any Subsidiary; and

 

(j)  Dispositions not otherwise permitted hereunder of assets that are not
Collateral if:

 

(i)       at the time of such Disposition no Default or Event of Default exists
or shall result from such Disposition;

 

(ii)      if such Disposition includes timberlands in the State of Texas, then
after such Disposition the Collateral Coverage Ratio will be at least 2:00 to
1:00;

 

(iii)     at least 75% of the consideration received in such Disposition is in
the form of (A) Cash or Cash Equivalents or (B) Replacement Assets, or a
combination of both; provided, that non-Cash consideration (other than Cash
Equivalents or Replacement Assets) in excess of the 25% limit may be received by
the Borrower and its Subsidiaries in such a Disposition in an aggregate amount,
when taken together with all such other non-Cash consideration in excess of the
25% limit received by the Borrower and its Subsidiaries in Dispositions under
this Section 7.05(j) during the term of this Agreement, does not exceed either
(x) $25,000,000 for Dispositions of any interest in the pulp mill located in
Chetwynd, British Columbia or the 65% interest in a joint venture in Ireland
that has an oriented strand board (OSB) mill or (y) $25,000,000 for all other
Dispositions (with such non-Cash consideration being valued at its fair market
value on the date of its receipt by the Borrower and its Subsidiaries, without
giving effect to subsequent changes in value); and

 

(iv)     (A) the portion of Net Disposition Proceeds of such Disposition
required to be prepaid or Cash Collateralized under Section 2.05(b)(ii) is held
for application in accordance therewith, and (B) the remaining Net Disposition
Proceeds of such Disposition are either (1) applied within 360 days after
receipt to the purchase of Replacement

 

67

--------------------------------------------------------------------------------


 

Assets; provided, that immediately after such purchase, the aggregate book value
of assets (excluding intercompany assets) held by the Borrower and its Domestic
Subsidiaries other than Subsidiaries identified on Schedule 6.13(a) consists of
35% or more of the aggregate consolidated book value of assets (excluding
intercompany assets) of the Borrower and its Subsidiaries, (2) applied to reduce
Indebtedness under any Indenture or Indebtedness falling under section (a)(iii)
of the definition of “Consolidated Funded Indebtedness” hereunder, or (3) to the
extent Net Disposition Proceeds of such Disposition are not applied in
accordance with Section 7.05(j)(iv)(B)(1) or 7.05(j)(iv)(B)(2) (the amount of
such unapplied Net Disposition Proceeds, “Excess Proceeds”), the Borrower holds
such Excess Proceeds for application in accordance with Section 2.05(b);
provided, that the aggregate amount that the Borrower and its Subsidiaries may
receive in the form of Replacement Assets (valued at fair market value on the
date of receipt by the Borrower and its Subsidiaries, without giving effect to
subsequent changes in value) under Section 7.05(j)(iii), plus the amount of Net
Disposition Proceeds reinvested under Section 7.05(j)(iv)(B)(1), shall not
exceed $300,000,000 during the term of this Agreement (all Net Disposition
Proceeds received in violation of such restriction and all amounts exceeding
such restriction as a result of the receipt of Replacement Assets shall be
treated as Excess Proceeds to be applied pursuant to the mandatory prepayment
provisions of Section 2.05(b)).

 

7.06   Lease Obligations.

 

Create, suffer to exist, or commit to incur any obligations for the payment of
rent for any property under any operating lease if such creation, sufferance or
commitment would cause the aggregate annual rents for the Borrower and its
Subsidiaries to exceed $50,000,000 in any fiscal year.

 

7.07   Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)  each Subsidiary may make Restricted Payments to the Borrower and to wholly
owned Subsidiaries (and, in the case of a Restricted Payment by a non-wholly
owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock of such Subsidiary on a pro rata basis based on their relative
ownership interests);

 

(b)  the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock of such Person;

 

(c)  the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or warrants or options to acquire any such shares
with the proceeds received from the substantially concurrent issue of new shares
of its common stock;

 

(d)  the Borrower or any Subsidiary may purchase, redeem, or otherwise acquire
or retire any of its Stock pursuant to a Stock Option Plan; provided that the
aggregate price so paid may not exceed $3,000,000 in any calendar year; and

 

68

--------------------------------------------------------------------------------


 

(e)  the Borrower may redeem any share purchase rights issued pursuant to its
share purchase rights plan existing as of the Closing Date (as the same may be
amended from time to time) or any similar successor or replacement share
purchase rights plan, for a redemption price not to exceed $0.01 per share
purchase right, provided that the aggregate price so paid may not exceed
$2,000,000 in any calendar year.

 

7.08   ERISA.

 

At any time engage in a transaction which could be subject to Section 4069 or
4212(c) of ERISA, or permit any Plan to (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code); (b) fail to comply with
ERISA or any other applicable Laws; or (c) incur any material “accumulated
funding deficiency” (as defined in Section 302 of ERISA), which, with respect to
each event listed above, could be reasonably expected to have a Material Adverse
Effect.

 

7.09   Change in Nature of Business.

 

Engage in any material line of business other than any business conducted by the
Borrower and its Subsidiaries on the Closing Date and any reasonable extension
thereof.

 

7.10   Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower (other
than a Domestic Subsidiary besides a Subsidiary listed on Schedule 6.13(a)),
except

 

(a)  any employment, compensation, benefit or indemnification arrangement
entered into by the Borrower or any Subsidiary in the ordinary course of
business with directors or employees;

 

(b)  loans or advances to directors, employees and consultants in the ordinary
course of business or guarantees in respect thereof or otherwise made on their
behalf (including any payments on such guarantees);

 

(c)  sales of Stock to Affiliates of the Borrower;

 

(d)  arm’s-length transactions for fair value with Affiliates that are otherwise
permitted hereunder.

 

7.11   Sale and Leaseback Transactions.

 

Enter into any sale and leaseback transaction unless (a) the Borrower or such
Subsidiary, as applicable, can incur any Indebtedness arising from such
transaction without violating Section 7.03, (b) the Borrower or such Subsidiary,
as applicable, can incur any Lien to secure Indebtedness arising from such
transaction without violating Section 7.01, and (c) the gross cash proceeds of
such sale and leaseback transaction are at least equal to the fair market value
of the property that is the subject of the transaction, and (d) the transfer of
assets in that sale and

 

69

--------------------------------------------------------------------------------


 

leaseback transaction is permitted by, and the proceeds of the transaction are
applied in compliance with, Section 7.05.

 

7.12   Burdensome Agreements.

 

Enter into any Contractual Obligation after the Closing Date that limits the
ability (a) of any Subsidiary to make Restricted Payments to the Borrower,
except for (i) limitations on dividends by any Subsidiary that is a special
purpose vehicle created for the consummation of a financing transaction that is
on terms and conditions satisfactory to the Administrative Agent and the
Required Lenders (it being acknowledged that the Permitted Securitization is
satisfactory) and (ii) limitations on Restricted Payments by documents governing
acquisition transactions permitted hereunder, or (b) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person pursuant to (i) the pledge of any Stock by the Borrower under Section
6.13(b) or (ii) the grant of a Lien on additional timberlands of the Borrower
under Section 6.13(c), or (c) of any Domestic Subsidiary other than the
Securitization Subsidiary or a Subsidiary identified on Schedule 6.13(a) to
execute a Guaranty; in each case, whether or not circumstances giving rise to
the requirement to pledge Stock, grant Liens on additional timberlands, or
execute a Guaranty has occurred or is likely to occur.

 

7.13   Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

7.14   Indentures; Payments on Indebtedness.

 

Make any prepayment on account of, or redemption or acquisition for value of any
portion of, in each case on a voluntary basis, any Indebtedness where the total
principal amount of such Indebtedness exceeds $10,000,000 (except pursuant to
the Permitted Securitization), or otherwise agree to amend or modify the payment
terms or other terms thereof or of any term of the Forex Agreement or any
Indenture, without the prior written consent of the Administrative Agent and the
Required Lenders, except that only the consent of the Administrative Agent shall
be required for amendments to any Indenture for the purpose of (a) complying
with the requirements of the Securities and Exchange Commission in order to
effect or maintain the qualification of such Indenture under the Trust Indenture
Act of 1939, (b) adding or changing any of the provisions of such Indenture to
the extent necessary to permit or facilitate the issuances of unsecured
debentures, notes, and other evidences of indebtedness thereunder in bearer
form, registrable or not registrable as to principal, and with or without
interest coupons, or to permit or facilitate the issuance of any such unsecured
debentures, notes, and other evidences of indebtedness in uncertificated form,
or (c) evidencing or providing for the acceptance of appointment thereunder by a
successor trustee with respect to the unsecured debentures, notes, and other
evidences of indebtedness thereunder of one or more series and to add to or
change any of the provisions of such Indenture as may be necessary to provide
for or facilitate the

 

70

--------------------------------------------------------------------------------


 

administration of the trust thereunder by more than one trustee, pursuant to the
requirements thereof.

 

7.15   Mineral Rights.

 

Grant an interest in any mineral estate or any similar interest in or related to
any Mortgaged Property without simultaneously Disposing of such Mortgaged
Property pursuant to a Disposition otherwise permitted hereunder, unless such
grant in the context of such transaction could not reasonably be expected to
cause the representation in Section 5.09(c) to no longer be true in all material
respects after giving effect to such transaction or otherwise result in a
Material Adverse Effect.

 

7.16   Financial Covenants.

 

(a)  Shareholders’ Equity.  Permit Shareholders’ Equity as of the end of any
fiscal quarter of the Borrower to be less than the sum of (a) $1,003,850,000,
and (b) an amount, not less than 0, equal to 50% of the cumulative Consolidated
Net Income earned in all fiscal quarters after the fiscal quarter ended June 30,
2001 and (c) an amount equal to 100% of the aggregate increases in Shareholders’
Equity after the Closing Date by reason of the issuance and sale of capital
stock of the Borrower (including upon any conversion of debt securities of the
Borrower into such capital stock).

 

(b)  Maximum Debt to Capitalization Ratio.  Permit the Debt to Capitalization
Ratio, measured as of the end of each fiscal quarter ending on the dates listed
below, to exceed the percentage set forth opposite such dates:

 

 

 

Maximum Debt to Capitalization Ratio

 

Fiscal Quarter Ending

 

 

September 30, 2001

 

52.5

%

December 31, 2001

 

52.5

%

March 31, 2002

 

52.5

%

June 30, 2002

 

52.5

%

September 30, 2002

 

52.5

%

December 31, 2002

 

50.0

%

March 31, 2003

 

50.0

%

June 30, 2003

 

50.0

%

September 30, 2003

 

50.0

%

December 31, 2003 and thereafter

 

47.5

%

 

(c)  Minimum EBITDDA.  Permit Consolidated EBITDDA, for any period of four
consecutive quarters ending on a date listed below, to be less than the amount
set forth opposite such date:

 

71

--------------------------------------------------------------------------------


 

Fiscal Quarters Ending

 

Minimum EBITDDA

 

December 31, 2001

 

$

50,000,000

 

March 31, 2002

 

$

60,000,000

 

June 30, 2002

 

$

40,000,000

 

September 30, 2002

 

$

70,000,000

 

December 31, 2002

 

$

120,000,000

 

March 31, 2003

 

$

198,200,000

 

June 30, 2003

 

$

269,300,000

 

September 30, 2003

 

$

302,500,000

 

December 31, 2003 and thereafter

 

$

330,000,000

 

 

(d)  Minimum Collateral Coverage Ratio.  Permit the Collateral Coverage Ratio at
any time to be less than 2.0 to 1.0.

 

(e)  Permitted Securitization.  Permit the Borrowing Base (as defined in the
Permitted Securitization Credit and Security Agreement) to be less than
$50,000,000 or the Aggregate Commitment (as defined in the Permitted
Securitization Credit and Security Agreement) to be less than $100,000,000.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01   Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)  Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any commitment or other fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document, other than Hedging Obligations that constitute
termination obligations under Swap Contracts; or (iv) within fifteen days after
the same becomes due, any Hedging Obligations that constitute termination
obligations under Swap Contracts; or

 

(b)  Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(b),
6.02(c), 6.05, 6.10 or 6.12 or Article VII; or

 

(c)  Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d)  Representations and Warranties.  Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document, agreement, instrument or certificate executed and
delivered in connection

 

72

--------------------------------------------------------------------------------


 

herewith or therewith proves to have been incorrect in a material respect when
made or deemed made; or

 

(e)  Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any of its Indebtedness or
Guaranty Obligations (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, but in any event including the Forex Obligation and the Permitted
Securitization, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guaranty Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto after the expiration of any
cure or grace period applicable to such failure, or any other event occurs, and
continues beyond any cure or grace period applicable thereto, which failure,
default or other event has not been waived and the effect of which is to cause,
or to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guaranty Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased or redeemed (automatically or otherwise) prior to its
stated maturity (other than a mandatory prepayment under Section 8.1 of the Note
Purchase Agreements, dated October 3, 1997 (Sierra) and June 30, 1998 (Simpson)
with respect to notes issued by special purpose subsidiaries of the Borrower and
secured by the Timber Notes Receivable), or such Guaranty Obligation to become
payable or cash collateral in respect thereof to be demanded; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or (iii) an “Amortization Event” occurs under the Permitted
Securitization Credit and Security Agreement; or

 

(f)  Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

73

--------------------------------------------------------------------------------


 

(g)  Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, discharged, stayed, vacated or
fully bonded within 60 days after its issue or levy; or

 

(h)  Judgments.  There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money (to the extent such judgment or
order is not fully bonded or covered by independent third-party insurance as to
which the insurer does not dispute coverage) in an aggregate amount exceeding
the Threshold Amount, or (ii) any non-monetary final judgment that has, or could
reasonably be expected to have, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)  ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)  Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason, ceases to be in force and effect in
any material respect, or is declared by a court of competent jurisdiction to be
null and void, invalid or unenforceable in any material respect, other than, in
each case, (i) pursuant to the terms of such Loan Document or the Agreement,
(ii) with the agreement of all the Lenders, or (iii) upon the satisfaction in
full of all the Obligations; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, prior to the satisfaction in
full of all the Obligations and the obligations under such Loan Document; or any
Loan Party purports unilaterally to revoke, terminate or rescind any Loan
Document; or

 

(k)  Change of Control.  There occurs any Change of Control.

 

8.02   Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,

 

(a)  declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any

 

74

--------------------------------------------------------------------------------


 

other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

 

(c)  require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d)  exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01   Appointment and Authorization of Administrative Agent.

 

(a)  Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)  Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for such L/C Issuer with respect thereto;
provided, however, that each L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit

 

75

--------------------------------------------------------------------------------


 

pertaining to the Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article IX included the L/C Issuers with respect to such
acts or omissions, and (ii) as additionally provided herein with respect to the
L/C Issuers.

 

9.02   Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

9.03   Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Person that
has ever been a Loan Party or any officer thereof, contained herein or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Person that has
ever been a Loan Party, or any Affiliate thereof.

 

9.04   Reliance by Administrative Agent.

 

(a)  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Person that has ever been a Loan Party),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or

 

76

--------------------------------------------------------------------------------


 

consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants.  Where this Agreement expressly
permits or prohibits an action unless the Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the Lenders.

 

(b)  For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

 

9.05   Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

9.06   Credit Decision; Disclosure of Information by Administrative Agent.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Person that has ever been a Loan Party, or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of all Persons that have ever been Loan
Parties hereunder and their respective Subsidiaries, and all applicable bank or
other regulatory Laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder.  Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis,

 

77

--------------------------------------------------------------------------------


 

appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and each other Person
that are or may become Loan Parties hereunder.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Person that has ever been a Loan Party or
any of their respective Affiliates that may come into the possession of any
Agent-Related Person.

 

9.07   Indemnification of Administrative Agent.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it,
INCLUDING SUCH INDEMNIFIED LIABILITIES CONSTITUTING IN WHOLE OR PART
AGENT-RELATED PERSON’S STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE; provided, however, that no Lender shall be liable for the payment to
any Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section shall survive termination of the Aggregate Commitments, the
payment of all Obligations hereunder and the resignation of the Administrative
Agent.

 

9.08   Administrative Agent in its Individual Capacity.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Stock in and generally engage
in any kind of banking, trust, financial advisory, underwriting or other
business with each Person that has been or may be a Loan Party and their
respective Affiliates as though Bank of America were not the Administrative
Agent or an L/C Issuer hereunder and without notice to or consent of the
Lenders.  The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding any such Person
(including information that may be subject to

 

78

--------------------------------------------------------------------------------


 

confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, Bank of America shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent or an L/C Issuer, and the
terms “Lender” and “Lenders” include Bank of America in its individual
capacity.  Without limiting the generality of the foregoing, each Lender
acknowledges that (i) it is aware of the nature of Bank of America’s capacity as
a “Standby Lender” (as defined in the Intercreditor Agreement) and as the
“Collateral Agent” under and as defined in the “Standby Security Agreement” (as
defined in the Intercreditor Agreement), in which capacities it holds a Lien
upon the “Security Agreement Collateral” (as defined in the Intercreditor
Agreement) that is senior to the Lien held by the Administrative Agent, on
behalf of the Lenders, in the same collateral, (ii) it has had an opportunity to
request any information or documentation about such capacities and such Lien,
and about the Forex Obligation and the transactions related thereto, and has
received all requested information and documentation, and (iii) Bank of America
may act in such capacities and may take any actions it deems appropriate to
perfect, protect, enforce, or otherwise exercise its rights with respect to such
Lien, each without regard to its role as the administrative agent hereunder.

 

9.09   Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders; provided that any such resignation by Bank of America shall also
constitute its resignation as the L/C Issuer issuing Letters of Credit
hereunder.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders which successor administrative agent shall be consented to
by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed).  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, (a)
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and L/C
Issuer, (b) the term “Administrative Agent” shall mean such successor
administrative agent, (c) the term “L/C Issuer” shall mean such successor Letter
of Credit issuer (and, under the conditions and to the limited extent set forth
herein, Wachovia), (d) the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated, and (e) the retiring L/C
Issuer’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring L/C Issuer or any
other Lender, other than the obligation of the successor L/C Issuer to issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article IX
and Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of

 

79

--------------------------------------------------------------------------------


 

resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

 

9.10   Other Agents; Lead Managers.

 

None of the Lenders identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “documentation agent,” “co-agent” or “lead
manager” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

9.11   Collateral Matters.

 

(a)  The Administrative Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain the perfection of the
security interest in and Liens upon the Collateral granted pursuant to the
Collateral Documents.  Without excluding the Hedging Lenders from other
references to the Lenders as applicable in this Agreement, the receipt by the
Hedging Lenders of the Liens and other benefits of this Agreement with respect
to the Hedging Obligations shall be deemed to constitute the authorization by
and agreement of each of the Hedging Lenders with respect to all the matters
governed by this Section 9.11 and by Section 10.01.

 

(b)  The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and the payment in full of all Loans and all other Obligations (other than
indemnities not then owed) payable under this Agreement and under any other Loan
Document (other than any Hedging Obligation, the term of which extends beyond
the time of such termination of Commitments and payment in full of all other
Obligations), (ii) constituting property sold or to be sold or Disposed of as
part of or in connection with any Disposition permitted hereunder, (iii)
constituting property leased to the Borrower or any Subsidiary under a lease
that has expired or that has been terminated in a transaction permitted under
this Agreement, or that is about to expire and that has not been, and that is
not intended by the Borrower or such Subsidiary to be, renewed or extended, (iv)
consisting of an instrument evidencing Indebtedness or other debt instrument, if
the indebtedness evidenced thereby has been paid in full, (v) constituting
Mortgaged Property to be Disposed of pursuant to a Disposition permitted under
Section 7.05(d), (vi) constituting Cash Collateral that arose under Section
2.05(g) that Borrower elects to apply as a voluntary prepayment under Section
2.06 or (vii) if approved, authorized or ratified in writing by the Required
Lenders or all the Lenders, as the case may be, as provided in Section
10.01(h).  The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Guarantor

 

80

--------------------------------------------------------------------------------


 

from any Guaranty (x) in connection with any Disposition permitted hereunder of
Stock of a Subsidiary in a transaction permitted hereunder or (y) if approved,
authorized or ratified in writing by all the Lenders as provided in Section
10.01(g).  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release any
Guarantor or particular types or items of Collateral pursuant to this Section
9.11(b).

 

(c)  All cash proceeds and other amounts realized by the Administrative Agent
from the Collateral after an Event of Default, and all payments received by the
Administrative Agent after an acceleration of the Obligations, shall be applied
in the following priority, on a pro rata basis within each level of priority:
first, to the payment of all costs and expenses owed under Section 10.04;
second, to accrued but unpaid interest on the Loans and L/C Borrowings, accrued
but unpaid letter of credit and commitment fees hereunder, and amounts owing
under Hedging Obligations (other than any Swap Termination Value owing with
respect thereto); third, to payment of outstanding principal of the Loans and
L/C Borrowings, any Swap Termination Values payable with respect to Hedging
Obligations, and to fund Cash Collateralization of any L/C Obligations; fourth,
to payment of all other Obligations then due and payable; and fifth, the
remainder, if any, to Borrower or to whomever may be lawfully entitled to
receive such remainder.  Notwithstanding the foregoing sentence, Cash Collateral
for L/C Obligations shall be applied to reimburse the L/C Issuer for drawings
under Letters of Credit issued by it as and when they arise in the same
proportion as the aggregate amount of such Cash Collateral bears to all L/C
Obligations; upon expiration of all outstanding Letters of Credit, any remaining
Cash Collateral for L/C Obligations shall be (i) if an Event of Default exists
and is continuing at such time, applied as provided in the preceding sentence,
(ii) if no Default or Event of Default exists and is continuing at such time,
paid over to the Borrower, or (iii) if a Default exists and is continuing at
such time, held until such time as such Default either matures into an Event of
Default or is cured, at which time it shall be applied as set forth in clause
(i) or (ii) of this sentence, respectively.

 

ARTICLE X.
MISCELLANEOUS

 

10.01 Amendments; Consents; Releases.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby
(other than the Hedging Lenders) and by the Borrower, and acknowledged by the
Administrative Agent, do any of the following:

 

(a)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02);

 

81

--------------------------------------------------------------------------------


 

(b)  postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document;

 

(c)  reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clauses (iii) and (iv) of the proviso
below) any fees or other amounts payable to the Lenders hereunder or under any
other Loan Document; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

 

(d)  change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Loans and L/C Obligations which is required for
the Lenders or any of them to take any action hereunder;

 

(e)  change the definition of “Pro Rata Share” or “Voting Percentage” with
respect to any Lender;

 

(f)  amend this Section or any provision herein providing for consent or other
action by all the Lenders;

 

(g)  release any Guarantor from any Guaranty (other than releases authorized
under Section 9.11(b)(x)); or

 

(h)  release the Liens upon any material portion of the Mortgaged Property
(other than releases authorized under Section 9.11(b)(i) through (b)(vi)).

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Required
Lenders or each directly affected Lender, as the case may be, affect the rights
or duties of such L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Required Lenders or each directly
affected Lender, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iii) the
Swap Contracts that evidence Hedging Obligations may be entered into, amended,
or terminated from time to time by the Borrower and the relevant Lender or the
relevant Affiliate of a Lender with notice thereof to the Administrative Agent,
and (iv) the Agent/Arranger Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, any Lender that has a Voting
Percentage of zero shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Pro Rata Share of such
Lender may not be increased without the consent of such Lender.  Each Lender
hereby acknowledges that it is aware of the requirements imposed on the Borrower
by virtue of the last sentence of Section 2(a)(i) of the Forex Agreement and the
possibility that such requirements may affect the Borrower’s ability to enter
into an amendment to this Agreement.

 

82

--------------------------------------------------------------------------------


 

10.02 Notices and Other Communications; Facsimile Copies.

 

(a)  General.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of the Borrower, the
Administrative Agent or any L/C Issuer, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrower, the Administrative Agent and the L/C Issuers.  All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the intended recipient and (ii) (A) if
delivered by hand or by courier, when signed for by the intended recipient; (B)
if delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile (x) to the Administrative Agent, when
sent and receipt has been confirmed by telephone and (y) to any Party other than
the Administrative Agent, when sent and received at the appropriate facsimile
number; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent or
any L/C Issuer pursuant to Article II shall not be effective until actually
received by such Person.  Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified on Schedule 10.02, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.

 

(b)  Effectiveness of Facsimile Documents and Signatures.  Loan Documents may be
transmitted and/or signed by facsimile.  The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders.  The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

(c)  Limited Use of Electronic Mail and the Internet.  Reports required to be
delivered pursuant to Sections 6.01 or 6.02 shall be deemed to have been
delivered on the date on which the Borrower posts such reports either (i) on the
Borrower’s website on the Internet at the website address listed on Schedule
10.02 or (ii) when such report is posted electronically on
IntraLinks/IntraAgency or other relevant third-party commercial website (if any)
on the Borrower’s behalf; provided that (x) Borrower shall deliver paper copies
of such reports to the Administrative Agent or any Lender who requests that the
Borrower deliver such paper copies until written request to cease delivering
paper copies is given by the Administrative Agent or such Lender, (y) the
Borrower shall notify by facsimile or by electronic mail the Administrative
Agent and each Lender of the posting of any such reports, and (z) in every
instance the Borrower shall provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent and each of the
Lenders.  Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the

 

83

--------------------------------------------------------------------------------


 

reports referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such reports.  Except as provided in this Section 10.02(c), the
use of electronic mail and internet and intranet websites shall not be effective
for any notices or other communications hereunder.

 

(d)  Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by a Responsible Officer of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by a Responsible Officer of the Borrower, INCLUDING SUCH
LOSSES, COSTS, EXPENSES AND LIABILITIES CONSTITUTING IN WHOLE OR PART SUCH
AGENT-RELATED PERSON’S OR SUCH LENDER’S STRICT LIABILITY, OR COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE, except to the extent that such losses, costs,
expenses or liabilities are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Person.  All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

10.04 Attorney Costs, Expenses and Taxes.

 

The Borrower agrees (a) to pay or reimburse each of the Administrative Agent and
BAS (in its capacity as Arranger) for all its reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable Attorney Costs, and
(b) to pay or reimburse the Administrative Agent and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or

 

84

--------------------------------------------------------------------------------


 

restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender.  The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations.

 

10.05 Indemnification by the Borrower.

 

Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
reasonable Attorney Costs) of any kind or nature whatsoever that may at any time
be imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance, or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower
or any Person that has ever been a Loan Party, or any Environmental Liability
related in any way to the Borrower or any such Person, or (d) any actual or
prospective claim, litigation, investigation, or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto INCLUDING ANY OF THE FOREGOING CONSTITUTING IN
WHOLE OR PART INDEMNITEES’ STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to (i) Indemnified Liabilities that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(ii) any material violation of any banking law or regulation by such Indemnitee,
(iii) any liability as between or among any Indemnitee or their respective
shareholders and controlling persons, (iv) any default hereunder by any Person
other than the Borrower, or (v) any Taxes or Other Taxes, except to the extent
such Taxes or Other Taxes are indemnified against by other provisions of this
Agreement.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

85

--------------------------------------------------------------------------------


 

10.06 Payments Set Aside.

 

To the extent that the Borrower makes a payment to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

10.07 Successors and Assigns.

 

(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)  Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption Agreement
with respect to such assignment is delivered to the Administrative Agent, shall
not be less than $5,000,000 unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed), (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans (including participations in L/C Obligations) or the
Commitment assigned, and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption Agreement and
pay to the Administrative Agent a processing and recordation fee of $3,500. 
Subject to

 

86

--------------------------------------------------------------------------------


 

acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption Agreement, the Eligible Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.07, 10.04 and
10.05).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)  Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant, (ii) reduce the principal, interest, fees or other
amounts payable to such Participant, (iii) release any Guarantor from any
Guaranty, or (iv) release all or substantially all of the Collateral, other
than, with respect to clauses (iii) and (iv), releases authorized by Section
9.11(b).  Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as  if

 

87

--------------------------------------------------------------------------------


 

it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(e)  A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

 

(f)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(g)  If the consent of the Borrower to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment threshold specified in clause (i) of the proviso to the
first sentence of Section 10.07(b)), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth Business Day or if the
Borrower has made a reasonable written request to such Lender, with a copy to
the Administrative Agent, for information with respect to such proposed
assignment or Eligible Assignee, in which case the Borrower shall be deemed to
have given its consent five Business Days after such information is delivered to
the Borrower, unless the Borrower expressly refuses its consent prior to such
fifth Business Day.

 

(h)  As used herein, the following terms have the following meanings:

 

Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person) approved
by (i) the Administrative Agent, in the case of any assignment of a Loan, (ii)
Bank of America in its capacity as L/C Issuer, and, if Existing Letters of
Credit are outstanding, Wachovia in its capacity as L/C Issuer, and (iii) unless
(A) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (B) an Event of Default has
occurred and is continuing, the Borrower (each such approval referred to in
clauses (i) through (iii) not to be unreasonably withheld or delayed).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

88

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(i)   Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer.  In the event of any such resignation by Bank
of America as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America as an L/C Issuer.  Bank of America shall retain all its
respective rights and obligations of an L/C Issuer hereunder with respect to all
outstanding Letters of Credit issued by it as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).

 

10.08 Confidentiality.

 

The Administrative Agent, each L/C Issuer, each Affiliate of a Lender owed
Hedging Obligations, and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent  required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower; (g) with the prior written
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to it on a nonconfidential basis from a source other than the Borrower
or any of its Subsidiaries, provided that such source is not bound by a
confidentiality agreement with the Borrower or any of its Subsidiaries known to
such Administrative Agent, L/C Issuer, Affiliate of a Lender owed Hedging
Obligations, or Lender; (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates, or (j) to the extent such Person is an export
credit agency and is required to disclose such Information by its disclosure
policy.  In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the

 

89

--------------------------------------------------------------------------------


 

lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions.  For the
purposes of this Section, “Information” means all information received from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the Closing Date, such information
is clearly identified in writing at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has taken normal and reasonable precautions and exercised
reasonably due care to maintain the confidentiality of such Information.

 

10.09 Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Person that has ever been a Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each such other
Person) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

10.10 Interest Rate Limitation.

 

(a)  Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

 

90

--------------------------------------------------------------------------------


 

(b)  This Section 10.10(b) shall be null and void and have no force and effect
unless, contrary to the intention of the parties hereto, a court of competent
jurisdiction applies the laws of the State of Texas to the Loan Documents (other
than the Deed of Trust, as provided therein), in which case this Section
10.10(b) shall apply and shall supersede Section 10.10(a) of this Agreement,
which shall then have no force and effect.

 

(i)       It is the intention of the parties hereto to conform strictly to
applicable usury laws, and anything herein or in any other Loan Document to the
contrary notwithstanding, the obligation of the Loan Parties shall be subject to
the limitation that payment of interest (for purposes of this Section 10.10(b),
including all amounts constituting interest under applicable usury laws,
regardless of whether denominated as interest) shall not be required to the
extent that receipt or charging thereof would be contrary to provisions of
applicable law limiting rates or amounts of interest which may be contracted
for, charged, received, taken or reserved by any Lender or other recipient
thereof.  Accordingly, if the transactions contemplated hereby or by the other
Loan Documents would be usurious under applicable law (including the federal and
state laws of the United States of America, or of any other jurisdiction whose
laws may be mandatorily applicable) with respect to a Lender or other recipient
of such amount, whether due to acceleration of maturity, optional or mandatory
prepayment, or otherwise, then, in that event, notwithstanding anything to the
contrary herein or in any other Loan Document, it is agreed as follows as to
such Lender or other recipient of any such amount:

 

(ii)      The provisions of this Section 10.10(b) shall govern and control over
any other provision herein or in any other Loan Document;

 

(iii)     The aggregate of all consideration which constitutes interest under
applicable law that is contracted for, charged, received, taken or reserved
under this Agreement or any other Loan Document, or otherwise in connection with
the transactions contemplated hereby or thereby, as to each Lender or other
recipient shall under no circumstances exceed the maximum amount of non-usurious
contract interest permitted by applicable law with respect to such Lender or
other recipient (herein called the “Maximum Rate”), and all amounts owed
hereunder or under any other Loan Document shall be held subject to reduction
and (i) the amount of interest which would otherwise be payable to such Lender
or other recipient hereunder or under any of the other Loan Documents shall be
automatically reduced to the amount allowed under law applicable to such Lender
or other recipient, and (ii) any interest paid in excess of the Maximum Rate
shall be credited on the Obligations owing to such Lender or other recipient (or
if such Obligations have been, or would thereby be, paid in full, refunded to
the applicable Loan Party);

 

(iv)     All sums paid, or agreed to be paid, for the use, forbearance and
detention of the amounts owed under the Loan Documents shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term in respect of such amounts owed under the Loan
Documents until payment in full of all such amounts so that the rate or
computation of interest on such Obligations does not exceed the applicable usury
ceiling;

 

91

--------------------------------------------------------------------------------


 

(v)      If at any time the interest payable pursuant to or in connection with
this Agreement or any of the other Loan Documents exceeds, for any Lender or
other recipient of such amounts, the Maximum Rate, the amount of interest to
accrue to such Lender or other recipient pursuant hereto or pursuant to any of
the other Loan Documents shall be limited to that amount which would have
accrued at the Maximum Rate for such Lender or other recipient, but any
subsequent reductions in the otherwise applicable rate of interest shall not
reduce the interest to accrue pursuant to this Agreement or any other Loan
Document below any Lender’s or other recipient’s Maximum Rate until the total
amount of interest payable to such Lender or other recipient equals the amount
of interest which would have been payable to such Lender or other recipient but
for the effect of this Section 10.10(b);

 

(vi)     The right to accelerate maturity of the Obligations or any other
amounts hereunder or under the other Loan Documents does not include the right
to accelerate any interest which has not otherwise accrued on the date of
acceleration;

 

(vii)    All computations to determine compliance with the Maximum Rate shall be
made on the basis of the actual number of days elapsed over a year of 365 or 366
days, whichever is applicable; and

 

(viii)   The Maximum Rate shall be determined by utilizing the weekly ceiling
from time to time in effect pursuant to Chapter 303 of the Texas Finance Code,
as amended, and in no event shall Chapter 346 of the Texas Finance Code, as
amended, be applicable to this Agreement or any other Loan Document.

 

10.11 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

10.12 Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. 
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

92

--------------------------------------------------------------------------------


 

10.13 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

10.14 Severability.

 

Any provision of this Agreement and the other Loan Documents to which the
Borrower is a party that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

10.15 Foreign Lenders.

 

(a)  Each Lender that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax.  Thereafter and from time to time, each such
Person shall (i) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (ii) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (iii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person.  If such
Person fails to deliver the above forms or other documentation, then (x) the
Administrative Agent may withhold from any

 

93

--------------------------------------------------------------------------------


 

interest payment to such Person an amount equivalent to the applicable
withholding tax imposed by Sections 1441 and 1442 of the Code, without
reduction, and (y) the Borrower shall not be required to make any deductions or
payments to any Lender under Section 3.01(a)(i) or Section 3.01(c) that would
otherwise be required thereunder solely as a result of such Lender’s failure to
deliver such forms or other documentation.

 

(b)  Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9.  If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

 

(c)  If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent.  The obligation of the Lenders
under this Section shall survive the termination of the Aggregate Commitments,
repayment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

10.16 Removal and Replacement of Lenders.

 

(a)  Under any circumstances set forth herein providing that the Borrower shall
have the right to remove or replace a Lender as a party to this Agreement, the
Borrower may, upon notice to such Lender and the Administrative Agent, (i)
remove such Lender by  terminating such Lender’s Commitment or (ii) replace such
Lender by causing such Lender to assign its Commitment (without payment of any
assignment fee) pursuant to Section 10.07(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower; provided, however, that if the
Borrower elects to exercise such right with respect to any Lender pursuant to
Section 3.06(b), it shall be obligated to remove or replace, as the case may be,
all Lenders that have similar requests for compensation pursuant to Section 3.01
or 3.04, similar requirements for increased payment under Section 3.01(a), or
similar suspensions of obligations under Eurodollar Rate Loans under Section
3.02, outstanding at such time.  The Borrower shall (x) pay in full all
principal, interest, fees and other amounts owing to such Lender through the
date of termination or assignment (including any amounts payable pursuant to
Section 3.05), (y) in the case of the removal of a Lender under clause (i) of
this Section 10.16(a), provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuers as each may reasonably require
with respect to any continuing obligation of such Lender to purchase
participation interests in any L/C Obligations then outstanding, and (z) release
such Lender from its obligations under the Loan Documents.  Any Lender being
replaced shall execute and deliver an Assignment and Assumption Agreement with
respect to such Lender’s Commitment and outstanding Credit Extensions.  The
Administrative Agent shall distribute an amended Schedule 2.01, which shall be
deemed incorporated into this Agreement, to reflect changes in the identities

 

94

--------------------------------------------------------------------------------


 

of the Lenders and adjustments of their respective Commitments and/or Pro Rata
Shares resulting from any such removal or replacement.

 

(b)  In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Loans of
all Lenders, together with any amounts due under Section 3.05.  The Borrower may
then request Loans from the Lenders in accordance with their revised Pro Rata
Shares.  The Borrower may net any payments required hereunder against any funds
being provided by any Lender or Eligible Assignee replacing a terminating
Lender.  The effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect thereto.

 

(c)  This Section shall supersede any provision in Section 10.01 to the
contrary.

 

10.17 Governing Law.

 

(a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN NEW YORK
COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. 
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

10.18 Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO

 

95

--------------------------------------------------------------------------------


 

OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.19 Time of the Essence.

 

Time is of the essence of the Loan Documents.

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

LOUISIANA-PACIFIC CORPORATION, as the

 

Borrower

 

 

 

 

By:

 

 

 

 

 

Curtis M. Stevens

 

 

 

 

Vice President, Treasurer and Chief Financial Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent, an L/C Issuer and a Lender

 

 

 

By:

 

 

 

 

 

Stephen H. Kilbuck

 

 

 

 

Managing Director

 

 

 

 

 

WACHOVIA BANK, N.A., as Syndication Agent

 

and a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ROYAL BANK OF CANADA, as Documentation

 

Agent and a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

97

--------------------------------------------------------------------------------


 

 

EXPORT DEVELOPMENT CORPORATION,

 

as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

98

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender

 

Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

50,000,000

 

26.315789474

%

Wachovia Bank, N.A.

 

50,000,000

 

26.315789474

%

Royal Bank of Canada

 

50,000,000

 

26.315789474

%

The Bank of Nova Scotia

 

30,000,000

 

15.789473684

%

Export Development Corporation

 

10,000,000

 

5.263157894

%

Total

 

$

 190,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09(a)

 

UCC FILING JURISDICTIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09(b)

 

DEED OF TRUST RECORDING COUNTIES IN TEXAS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

ERISA COMPLIANCE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14

 

SUBSIDIARIES

 

AND OTHER EQUITY INVESTMENTS

 

Part (a).       Subsidiaries.

 

Part (b).       Other Equity Investments.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13(a)

 

SUBSIDIARIES NOT REQUIRED TO EXECUTE GUARANTEES

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING INVESTMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

EURODOLLAR AND DOMESTIC LENDING OFFICES,
ADDRESSES FOR NOTICES

 

LOUISIANA-PACIFIC CORPORATION

 

Louisiana-Pacific Corporation

805 S.W. Broadway, Suite 700

Portland, Oregon 97205

 

Attn:   Vice President and Chief Financial Officer

 

                                        Telephone:  (503) 821-5100
Facsimile:  (503) 821-5322

 

BANK OF AMERICA

 

Administrative Agent’s Office and Bank of America’s  Lending Office
(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

Agency Administrative Services #5596

1850 Gateway Blvd. - 5th Floor

Mail Code: CA 4-706-05-09

Concord, CA 94520

Attention:                   Mark Garcia
Credit Service Representative
Telephone: 925. 675.8416
Facsimile:  925.888.969.2297
Electronic Mail: mark.a.garcia@bankofamerica.com\

 

Account No.: 3750836479

Ref:  Louisiana Paci

ABA# 111000012

 

--------------------------------------------------------------------------------


 

L/C Issuer:

 

Bank of America, N.A.
Trade Operations-Los Angeles #22621
333 S. Beaudry Avenue, 19th Floor
Mail Code:  CA9-703-19-23
Los Angeles, CA 90017-1466

Attention:                   Sandra Leon
Vice President
Telephone:   213.345.5231
Facsimile:     213.345.6694
Electronic Mail:     Sandra.Leon@bankofamerica.com

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.
Agency Management #10831
1455 Market Street, 5th Floor

Mail Code:  CA5-701-05-19
San Francisco, CA 94103-1399

 

Attention:                   Carl Fye
Vice President
Telephone: 415.436.2616
Facsimile:  415.503.5059
Electronic Mail: carl.fye@bankofamerica.com, with copy to
mike.balok@bankamerica.com

 

Other Notices as a Lender:

 

Bank of America, N.A.
San Francisco Credit Products/Forest Products #9973

555 California Street —12th Floor

Mail Code: CA5-705-12-12

San Francisco, CA 94104

 

Attention:                   Stephen H. (Steve) Kilbuck
Managing Director/ Sr Portfolio Manager
Telephone:  415.622.1617
Facsimile:    415.622.4585
Electronic Mail: stephen.h.kilbuck@bankofamerica.com

 

2

--------------------------------------------------------------------------------


 

with a copy to:

 

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

 

Attn:  Keith C. Wetmore

 

Telephone:   415-268-7000

Facsimile:     415-268-7522

Electronic Mail:  Kwetmore@mofo.com

 

Bank of America, N.A.

335 Madison Avenue

Mail Code: NY1-503-04-03

New York, NY 10017

 

Attn:         Jean Brenner
Asst General Counsel

 

Telephone:  212-503-7238

Facsimile:   212-503-7350

 

WACHOVIA BANK, N.A.

 

Wachovia Bank, N.A.

191 Peachtree  St., NE

Atlanta, GA 30303

 

Attn:         Shawn Janko
Vice President

 

Telephone:  (404) 332-5884
Facsimile:  (404) 332-4136
Electronic Mail: shawn.janko@wachovia.com

 

3

--------------------------------------------------------------------------------


 

with a copy to:

 

Wachovia Bank, N.A.

P.O. Box 2704

Winston-Salem, N.C. 27150-2704

 

Attn:   Dana Corbo

 

Telephone:  (336) 777-5086
Facsimile:  (336) 777-5111
Electronic Mail: dana.corbo@wachovia.com

 

ROYAL BANK OF CANADA

 

Address for notices:

 

Royal Bank of Canada

One Liberty Plaza

New York, NY 10006-1404

 

Attention:                   Nigel Delph
Telephone:   212-428-6363
Facsimile:     212-428-4376
Electronic Mail:   Nigel.delph@royalusa.com

 

with a copy to:

 

Royal Bank of Canada

One Liberty Plaza

New York, NY 10006-1404

 

Attn:  Manager, Loans Administration

Telephone:   212-428-6322

Facsimile:     212-428-2372

 

4

--------------------------------------------------------------------------------


 

with  a copy to:

 

Royal Bank of Canada

666 Burrard Street

Vancouver, B.C. V6C-3B1

 

Attn:         Gerry Derbshire
Senior Manager

 

Telephone:   604-257-7100

Facsimile:     604-665-6465

 

Domestic and Offshore Lending Office:

 

Grand Cayman (North American No. 1) Branch

c/o New York Branch

Financial Square, 23rd Floor

New York, NY  10005-3531

 

THE BANK OF NOVA SCOTIA

 

Requests for Credit Extensions:

 

Domestic Lending Office:

 

The Bank of Nova Scotia

600 Peachtree Street, N.E, Suite 2700

Atlanta, Georgia 30308

 

Facsimile:  (404) 888-8998

 

Eurodollar Lending Office:

 

The Bank of Nova Scotia

600 Peachtree Street, N.E, Suite 2700

Atlanta, Georgia 30308

 

Facsimile:  (404) 888-8998

 

5

--------------------------------------------------------------------------------


 

Notices (other than Requests for Credit Extensions):

 

The Bank of Nova Scotia

600 Peachtree Street, N.E, Suite 2700

Atlanta, Georgia 30308

 

Attn:  Arnetta Poindexter

         Loan Operations Officer

 

Telephone:  (404) 877-1674
Facsimile: (404) 888-8998
Electronic Mail: Arnetta.Poindexter@Scotiacapital.com

 

EXPORT DEVELOPMENT CORPORATION

 

Requests for Credit Extensions:

 

Export Development Corporation

151 O’Connor St.

Ottawa, Canada, K1A 1K3

 

Attn:         Geoff Bleich
Financial Services Manager

 

Telephone:   613-598-2544

Facsimile:     613-597-8503

Electronic Mail:  gbleich@edc.see.com

 

Notices (other than Requests for Credit Extensions):

 

Export Development Corporation

151 O’Connor St.

Ottawa, Canada, K1A 1K3

 

Attn:         Erik Kaunisviita
Loans Services Manager

 

Telephone:   613-598-2979

Facsimile:     613-597-2514

Electronic Mail:  ekaunisviita@edc.see.com

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:  ___________, _____

 

To:     Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 15,
2001 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Louisiana-Pacific Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and as L/C Issuer.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Loans                                           o  A
conversion or continuation of Loans

 

1.       On ____________________________________ (a Business Day).

 

2.       In the amount of $ ______________________.

 

3.       Comprised of .__________________________.
                             [Type of Loan requested]

 

4.       For Eurodollar Rate Loans:  with an Interest Period of __________
months.

 

[The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.]

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ________.

To:     Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 15,
2001 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Louisiana-Pacific Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and as L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _________________________ of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following for fisca year-end financial statements]

 

1.       Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1.       Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

 

1

--------------------------------------------------------------------------------


 

3.       A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

 

4.       The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as 
of ________________, ____________.

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

            For the Quarter/Year ended _____________________ (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

[See attached.]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit)
(the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.       Assignor:     _________________________________

 

2.       Assignee:     ______________________________ [and is an
Affiliate/Approved Fund (1)]

 

3.       Borrower:    Louisiana-Pacific Corporation, a Delaware corporation

 

4.       Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement

 

5.       Credit Agreement: The Credit Agreement, dated as of November 15, 2001,
among Borrower, the Lenders parties thereto, and Bank of America, N.A., as the
Administrative Agent and an L/C Issuer.

 

6.       Assigned Interest:

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

1

--------------------------------------------------------------------------------


 

Facility Assigned

 

 

Aggregate Amount of Commitment/Loans for all Lenders

 

Amount of Commitment/Loans Assigned

 

Percentage Assigned of Commitment/Loans (2)

 

 

(3)

 

$

 

 

$

 

 

 

%

 

 

 

$

 

 

$

 

 

 

%

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(3)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Credit Commitment, "Loan", etc.).

 

2

--------------------------------------------------------------------------------


 

 

[Consented to and] (4) Accepted:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

 

Administrative Agent

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

LOUISIANA-PACIFIC CORPORATION] (5)

 

 

By:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(5)  To be added only if the consent of the Borrower is requried by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

RELATING TO THAT CERTAIN CREDIT AGREEMENT,
DATED AS OF NOVEMBER 15, 2001,
AMONG LOUISIANA-PACIFIC CORPORATION,
THE LENDERS PARTIES THERETO, AND BANK OF AMERICA, N.A., AS THE
ADMINISTRATIVE AGENT AND AN L/C ISSUER.

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.       Representations and Warranties.

 

1.1.    Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.    Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

1

--------------------------------------------------------------------------------


 

1.3     Assignee’s Address for Notices, etc.  Attached hereto as Schedule 1 is
all contact information, address, account and other administrative information
relating to the Assignee.

 

2.       Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.       General Provisions.  This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
ADMINISTRATIVE DETAILS

 

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF OPINION OF COUNSEL

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF OPINION OF NOVA SCOTIA COUNSEL

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF OPINION OF TEXAS COUNSEL

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

DEED OF TRUST

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

INTERCREDITOR AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PLEDGE AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SECURITY AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

Dated as of November 15, 2001

 

among

 

LOUISIANA-PACIFIC CORPORATION

as the Borrower,

 

BANK OF AMERICA, N.A.,
as the Administrative Agent and an L/C Issuer,

 

WACHOVIA BANK, N.A.,
as Syndication Agent,

 

ROYAL BANK OF CANADA,
as Documentation Agent,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Sole Book Manager, and

 

WACHOVIA SECURITIES,
as Joint Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Section

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

 

1.02

Other Interpretive Provisions.

 

1.03

Accounting Terms.

 

1.04

Rounding.

 

1.05

References to Agreements and Laws.

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Loans.

 

2.02

Borrowings, Conversions and Continuations of Loans.

 

2.03

Letters of Credit.

 

2.04

Optional Prepayments.

 

2.05

Mandatory Prepayments.

 

2.06

Voluntary Reduction or Termination of Commitments.

 

2.07

Repayment of Loans.

 

2.08

Interest.

 

2.09

Fees.

 

2.10

Computation of Interest and Fees.

 

2.11

Evidence of Debt.

 

2.12

Payments Generally.

 

2.13

Sharing of Payments.

 

2.14

Security.

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

 

3.02

Illegality.

 

3.03

Inability to Determine Rates.

 

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans.

 

3.05

Funding Losses.

 

3.06

Matters Applicable to all Requests for Compensation.

 

3.07

Survival.

 

3.08

Dissolving Subsidiaries.

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

Conditions of Initial Credit Extension.

 

4.02

Conditions to all Credit Extensions and Conversions and Continuations.

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

5.01

Existence, Qualification and Power; Compliance with Laws.

 

5.02

Authorization; No Contravention.

 

5.03

Governmental Authorization.

 

i

--------------------------------------------------------------------------------


 

 

5.04

Binding Effect.

 

5.05

Financial Statements; No Material Adverse Effect.

 

5.06

Litigation.

 

5.07

No Default.

 

5.08

Ownership of Property; Liens.

 

5.09

Collateral Documents.

 

5.10

Environmental and Zoning Compliance.

 

5.11

Insurance.

 

5.12

Taxes.

 

5.13

ERISA Compliance.

 

5.14

Subsidiaries.

 

5.15

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.

 

5.16

Solvency.

 

5.17

Disclosure.

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

6.01

Financial Statements and Timber Reports.

 

6.02

Certificates; Other Information.

 

6.03

Notices.

 

6.04

Payment of Obligations.

 

6.05

Preservation of Existence and Rights.

 

6.06

Maintenance of Properties.

 

6.07

Maintenance of Insurance.

 

6.08

Compliance with Laws.

 

6.09

Books and Records.

 

6.10

Inspection Rights.

 

6.11

Compliance with ERISA.

 

6.12

Use of Proceeds.

 

6.13

Guaranties; Stock Pledges; Collateral Documents.

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

 

7.01

Liens.

 

7.02

Investments.

 

7.03

Indebtedness.

 

7.04

Fundamental Changes.

 

7.05

Dispositions.

 

7.06

Lease Obligations.

 

7.07

Restricted Payments.

 

7.08

ERISA.

 

7.09

Change in Nature of Business.

 

7.10

Transactions with Affiliates.

 

7.11

Sale and Leaseback Transactions.

 

7.12

Burdensome Agreements.

 

7.13

Use of Proceeds.

 

7.14

Indentures; Payments on Indebtedness.

 

7.15

Mineral Rights.

 

7.16

Financial Covenants.

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

ii

--------------------------------------------------------------------------------


 

 

8.01

Events of Default.

 

8.02

Remedies Upon Event of Default.

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

 

9.01

Appointment and Authorization of Administrative Agent.

 

9.02

Delegation of Duties.

 

9.03

Liability of Administrative Agent.

 

9.04

Reliance by Administrative Agent.

 

9.05

Notice of Default.

 

9.06

Credit Decision; Disclosure of Information by Administrative Agent.

 

9.07

Indemnification of Administrative Agent.

 

9.08

Administrative Agent in its Individual Capacity.

 

9.09

Successor Administrative Agent.

 

9.10

Other Agents; Lead Managers.

 

9.11

Collateral Matters.

 

 

 

ARTICLE X. MISCELLANEOUS

 

10.01

Amendments; Consents; Releases.

 

10.02

Notices and Other Communications; Facsimile Copies.

 

10.03

No Waiver; Cumulative Remedies.

 

10.04

Attorney Costs, Expenses and Taxes.

 

10.05

Indemnification by the Borrower.

 

10.06

Payments Set Aside.

 

10.07

Successors and Assigns.

 

10.08

Confidentiality.

 

10.09

Set-off.

 

10.10

Interest Rate Limitation.

 

10.11

Counterparts.

 

10.12

Integration.

 

10.13

Survival of Representations and Warranties.

 

10.14

Severability.

 

10.15

Foreign Lenders.

 

10.16

Removal and Replacement of Lenders.

 

10.17

Governing Law.

 

10.18

Waiver of Right to Trial by Jury.

 

10.19

Time of the Essence.

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Existing Hedging Obligations

 

2.01

Commitments and Pro Rata Shares

 

2.03(l)

Existing Letters of Credit

 

5.06

Litigation

 

5.09(a)

UCC Filing Jurisdictions

 

5.09(b)

Deed of Trust Recording Counties in Texas

 

5.13

ERISA Compliance

 

5.14

Subsidiaries and Other Equity Investments

 

6.13(a)

Subsidiaries Not Required to Execute Guarantees

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

10.02

Eurodollar and Domestic Lending Offices, Addresses for Notices

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

 

A

Loan Notice

 

 

 

 

B

Guaranty

 

 

 

 

C

Compliance Certificate

 

 

 

 

D

Assignment and Assumption Agreement

 

 

 

 

E-1

Opinion of Counsel

 

 

 

 

E-2

Opinion of Nova Scotia Counsel

 

 

 

 

E-3

Opinion of Texas Counsel

 

 

 

 

F

Deed of Trust

 

 

 

 

G

Intercreditor Agreement

 

 

 

 

H

Pledge Agreement

 

 

 

 

I

Security Agreement

 

iv

--------------------------------------------------------------------------------

